--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
between


WGL ENERGY SYSTEMS, INC.,
 
WGSW, INC.,


and


TERRAFORM ARCADIA HOLDINGS, LLC
 
dated as of


July 19, 2019



--------------------------------------------------------------------------------

Table of Contents
 

 
Page
   
ARTICLE I DEFINITIONS
2
 
Section 1.01
Definitions
2
ARTICLE II PURCHASE AND SALE
17
 
Section 2.01
Purchase and Sale
17
 
Section 2.02
Purchase Price
17
 
Section 2.03
Deposit
17  
Section 2.04
Working Capital Adjustment to Purchase Price
18
 
Section 2.05
Effective Date Deliverables
20
 
Section 2.06
Transactions at the Closing
20
 
Section 2.07
Closing
20
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER REGARDING THE SELLER AND
THE COMPANIES
21
 
Section 3.01
Organization and Authority of Seller
21
 
Section 3.02
Organization, Authority and Qualification of the Company
21  
Section 3.03
Ownership of the Companies
22  
Section 3.04
Subsidiaries of the Companies
23
 
Section 3.05
No Conflicts; Consents
23  
Section 3.06
Financial Statements
24
 
Section 3.07
Undisclosed Liabilities
24  
Section 3.08
Absence of Certain Changes
24  
Section 3.09
Company Contracts
25
 
Section 3.10
Intellectual Property
26
 
Section 3.11
Insurance
26  
Section 3.12
Legal Proceedings; Governmental Orders
26  
Section 3.13
Compliance with Laws; Permits
27
 
Section 3.14
Environmental Matters
27  
Section 3.15
Employment Matters
28
 
Section 3.16
Taxes
28  
Section 3.17
Brokers
30
 
Section 3.18
Affiliate Transactions
30
 
Section 3.19
Indebtedness
30



i

--------------------------------------------------------------------------------

Table of Contents
(continued)
 

     
Page
         
Section 3.20
Regulatory Matters
30  
Section 3.21
Illegal Payments
31
 
Section 3.22
Investment Company
31  
Section 3.23
Specified Credit Support Obligations
31  
Section 3.24
CFIUS
32
 
Section 3.25
Interpretation for Certain Sections of Article III
32
 
Section 3.26
No Other Representations and Warranties
32
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS REGARDING THE PROJECTS
32  
Section 4.01
Projects
32  
Section 4.02
Project Assets
33
 
Section 4.03
Permits
33  
Section 4.04
Project Contracts
34
 
Section 4.05
Real Property
35  
Section 4.06
Project Reports
36  
Section 4.07
Regulatory Status
36
 
Section 4.08
Interpretation for Certain Sections of Article IV
37
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
37  
Section 5.01
Organization and Authority of Buyer
37
 
Section 5.02
No Conflicts; Consents
37
 
Section 5.03
Investment Purpose
38
 
Section 5.04
Brokers
38
 
Section 5.05
Sufficiency of Funds
38
 
Section 5.06
Legal Proceedings
38
 
Section 5.07
Regulatory Matters
38
 
Section 5.08
Project Insurance
38
 
Section 5.09
Independent Investigation
39
 
Section 5.10
Compliance with Laws
39



ii

--------------------------------------------------------------------------------

Table of Contents
(continued)



     
Page
       
ARTICLE VI COVENANTS
39   Section 6.01
Conduct of Business Prior to the Closing
39  
Section 6.02
Access to Information
41
 
Section 6.03
Supplement to Schedules
41
 
Section 6.04
Officer, Manager and Director Indemnification
42
 
Section 6.05
Confidentiality
43
 
Section 6.06
Governmental Approvals and Other Third-Party Consents
44
 
Section 6.07
Books and Records
46
 
Section 6.08
Closing Conditions
46
 
Section 6.09
Public Announcements
46
 
Section 6.10
Further Assurances
47
 
Section 6.11
Delayed Project Transfer
47
 
Section 6.12
Excluded Assets
49  
Section 6.13
Return of Support Obligations
49  
Section 6.14
SFGF II’s Approved Project Company Purchase Obligations
50
 
Section 6.15
Remediation Expenditures
51
 
Section 6.16
[RESERVED]
51
 
Section 6.17
Residential Solar Service Provider
51
 
Section 6.18
Audit Support
52
 
Section 6.19
Charter Documents
52
 
Section 6.20
Project Insurance Claims
52
 
Section 6.21
Portfolio Economic Benefits
52
 
Section 6.22
Existing Litigation
53
 
Section 6.23
Property Tax Appeals
53
 
Section 6.24
Fuel Cell Project FERC Filing
53
ARTICLE VII TAX MATTERS
54
 
Section 7.01
Purchase Price Tax Allocation
54
 
Section 7.02
Tax Covenants
54
 
Section 7.03
Tax Indemnification
54
 
Section 7.04
Straddle Period
55
 
Section 7.05
Contests
55



iii

--------------------------------------------------------------------------------

Table of Contents
(continued)



     
Page
         
Section 7.06
Tax Refunds and Credits
55
 
Section 7.07
Cooperation and Exchange of Information
55
 
Section 7.08
Tax Treatment of Indemnification Payments
56
 
Section 7.09
Survival
56
 
Section 7.10
Transfer Taxes
56
 
Section 7.11
Overlap with Indemnification
56
ARTICLE VIII CONDITIONS TO CLOSING
56
 
Section 8.01
Conditions to Obligations of All Parties
56
 
Section 8.02
Conditions to Obligations of Buyer
57
 
Section 8.03
Conditions to Obligations of Sellers
59

ARTICLE IX INDEMNIFICATION
60
 
Section 9.01
Survival
60
 
Section 9.02
Indemnification by Sellers
61
 
Section 9.03
Indemnification by Buyer
61
 
Section 9.04
Certain Limitations
61
 
Section 9.05
Indemnification Procedures
63
 
Section 9.06
Tax Treatment of Indemnification Payments
64
 
Section 9.07
Exclusive Remedies
65
ARTICLE X TERMINATION
65
 
Section 10.01
Termination
65
 
Section 10.02
Termination Fee
66
 
Section 10.03
Effect of Termination
67
ARTICLE XI MISCELLANEOUS
67  
Section 11.01
Expenses
67  
Section 11.02
Notices
68  
Section 11.03
Interpretation
68  
Section 11.04
Headings
69

 
Section 11.05
Severability
69  
Section 11.06
Entire Agreement
69
 
Section 11.07
Successors and Assigns
70



iv

--------------------------------------------------------------------------------

Table of Contents
(continued)



     
Page
         
Section 11.08
No Third-Party Beneficiaries
70  
Section 11.09
Amendment and Modification; Waiver
70  
Section 11.10
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
70  
Section 11.11
Specific Performance
71  
Section 11.12
Counterparts
71
 
Section 11.13
Non-Recourse
71



Annex
Annex I
Additional Closing Deliverables
Annex II
Company Subsidiaries and Projects
Annex III
Base Purchase Price
Annex IV
Allocation of Base Purchase Price by Project
Annex V
ASD Solar Base Purchase Price



Exhibits
Exhibit A
Form of Membership Interest Assignment Agreement
Exhibit B
Form of Buyer Parent Guaranty
Exhibit C
Form of Seller Parent Guaranty
Exhibit D
Sample Net Working Capital Calculation
Exhibit E
Sellers’ Knowledge Persons
Exhibit F
Arcadia Fuel Cell Project Asset Transfer Agreement
Exhibit G-1
Arcadia Solar Transfer Agreement
Exhibit G-2
Arcadia Solar Ownership Interest Transfer Agreement
Exhibit H
Form of Escrow Agreement



Seller Schedules
Schedule 2.06(a)(iii)
Seller Cash Collateral
Schedule 3.03(e)
Ownership Matters
Schedule 3.04(a)
Subsidiaries of the Company
Schedule 3.04(c)
Subsidiary Matters
Schedule 3.05
Seller Consents and Notices
Schedule 3.07
Company Liabilities
Schedule 3.09(a)
Company Contracts
Schedule 3.09(b)
Contract Defaults
Schedule 3.10(a)
Company Intellectual Property
Schedule 3.10(b)
Intellectual Property Matters
Schedule 3.12(a)
Legal Proceedings

v

--------------------------------------------------------------------------------

Table of Contents
(continued)



  Page    
Schedule 3.12(b)
Governmental Orders
Schedule 3.13(a)
Compliance with Laws
Schedule 3.13(b)
Permit Matters
Schedule 3.14
Environmental Matters
Schedule 3.16
Tax Matters
Schedule 3.18
Affiliate Transactions
Schedule 3.19
Indebtedness
Schedule 3.23
Credit Support Obligations
Schedule 4.02(c)
Project Asset Liens
Schedule 4.03
Permits
Schedule 4.04
Project Contracts
Schedule 4.04(e)
Project Contract Indemnity Claims
Schedule 4.05(f)
Real Property Matters
Schedule 4.07
Regulatory Status



Buyer Schedules
 
Schedule 5.02
Buyer Consents, Notices and Filings



Other Schedules
 
Schedule 6.04(a)
Director and Officer Agreements
Schedule 6.13
Unreleased Support Obligations
Schedule 6.14(a)
SFGF II Approved Projects
Schedule 6.14(c)
Incomplete Project
Schedule 6.15
Remediation Expenditures
Schedule 7.06
Property Tax Refund Claims



vi

--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT


This Membership Interest Purchase Agreement (this “Agreement”), dated as of July
19, 2019 (the “Effective Date”), is entered into by and among WGL Energy
Systems, Inc., a Delaware corporation (“WGL Seller”), WGSW, Inc., a Delaware
corporation (“WGSW Seller”, and together with WGL Seller, the “Sellers” and
each, a “Seller”) and TerraForm Arcadia Holdings, LLC, a Delaware limited
liability company (“Buyer”).


RECITALS


WHEREAS, as of the Effective Date, WGL Seller and WGL Energy Services, Inc.
(“WGL Energy Services”), an Affiliate (as defined below) of WGL Seller, own one
hundred percent (100%) of the issued and outstanding membership interests in the
Subsidiaries (as defined below) and the electric energy generating Projects (as
defined below) set forth beneath their names on Annex II (collectively, the
“Wholly Owned Assets”);


WHEREAS, WGL Seller owns one hundred percent (100%) of the issued and
outstanding membership interests (the “AS Membership Interests”) of Arcadia
Solar, LLC, a Delaware limited liability company (“Arcadia Solar”) which, after
giving effect to the Project Asset Transfer and as of the Closing Date, owns the
solar photovoltaic electric energy generating Projects set forth beneath its
name on Annex II;


WHEREAS, WGL Seller owns one hundred percent (100%) of the issued and
outstanding membership interests (the “AFC Membership Interests”) of Arcadia
Fuel Cell, LLC, a Delaware limited liability company (“Arcadia Fuel Cell”)
which, after giving effect to the Project Asset Transfer and as of the Closing
Date, owns the fuel cell energy Projects set forth beneath its name on Annex II;


WHEREAS, WGSW Seller owns:


(a) one hundred percent (100%) of the issued and outstanding Class B Units (as
defined below) (the “SFEE Membership Interests”) of SFEE, LLC, a Delaware
limited liability company (“SFEE”) which directly owns the Company Subsidiary
(as defined below) and indirectly owns the Project set forth beneath its name on
Annex II;


(b) one hundred percent (100%) of the issued and outstanding Class B Units (the
“SFGF Membership Interests”) of SFGF, LLC, a Delaware limited liability company
(“SFGF”) which directly owns the Company Subsidiary and indirectly owns the
Projects set forth beneath its name on Annex II;


(c) one hundred percent (100%) of the issued and outstanding Class B Units (the
“SFGF II Membership Interests”) of SFGF II, LLC, a Delaware limited liability
company (“SFGF II”) which directly owns the Project Companies (as defined below)
and indirectly owns the Projects set forth beneath its name on Annex II;



--------------------------------------------------------------------------------

(d) one hundred percent (100%) of the issued and outstanding Class B Membership
Interests (as defined below) (the “SFRC Membership Interests”) of SFRC, LLC, a
Delaware limited liability company (“SFRC”) which directly owns the Project
Companies and indirectly owns the Projects set forth beneath its name on Annex
II; and


(e) one hundred percent (100%) of the issued and outstanding membership
interests (the “SF ECHO Membership Interests”) of SF ECHO LLC, a Delaware
limited liability company (“SF ECHO”) which maintains and operates the
residential solar Projects set forth beneath its name on Annex II;


WHEREAS, WGL Seller and its Affiliates desire to contribute, pursuant to the
Project Asset Transfer Agreements and the terms and conditions set forth in this
Agreement, all assets, assign all contracts and liabilities and perform other
actions necessary to transfer the Wholly Owned Assets to Arcadia Solar and
Arcadia Fuel Cell, respectively, prior to Closing (such actions, collectively,
the “Project Asset Transfer”);


WHEREAS, Sellers wish to sell to Buyer, and Buyer wishes to purchase from
Sellers, the Membership Interests (as defined below), subject to the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements, and conditions in this Agreement, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:


ARTICLE I
Definitions


Section 1.01          Definitions.  The following capitalized terms shall have
the respective meanings set forth below:


“Action” means (i) any litigation, hearing, suit or arbitration, or (ii) any
complaint, investigation, proceeding or claim of which the applicable Person has
received written notice, in each case, by or before any Governmental Authority.


“Adjustment Variance” means the absolute value of the difference between: (a)
the Working Capital determination made by the Neutral Auditor; minus (b) the
Working Capital position of Buyer or Sellers, as applicable.


“AFC Membership Interests” has the meaning set forth in the Recitals.


2

--------------------------------------------------------------------------------

“Affiliate” of a specified Person means any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. Notwithstanding the foregoing, each
Company and Company Subsidiary shall be considered an Affiliate of Sellers with
respect to all periods prior to and at the Closing, and each Company and Company
Subsidiary shall be considered an Affiliate of Buyer only with respect to
periods after the Closing.  The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or its
capacity as sole or managing member or general partner, by contract or
otherwise.  For purposes of this Agreement (i) no Seller shall be deemed an
“Affiliate” of the other; and (ii) no entity shall be deemed an “Affiliate” of
the Buyer unless it is a direct or indirect subsidiary of TerraForm Power, Inc.


“Agreement” has the meaning set forth in the Preamble.


“AMA” means, with respect to each Project, the applicable asset management
agreement listed on Schedule 4.04.


“Arcadia Fuel Cell” has the meaning set forth in the Recitals.


“Arcadia Solar” has the meaning set forth in the Recitals.


“Arcadia Fuel Cell Project Asset Transfer Agreement” means the Project Asset
Transfer Agreement by and among WGL Seller and Arcadia Fuel Cell, which shall be
substantially in the form of Exhibit F.


“Arcadia Solar Transfer Agreement” means either: (a) the Project Asset Transfer
Agreement by and between WGL Seller or WGL Energy Services, as applicable, and
Arcadia Solar; or (b) the Ownership Interest Assignment Agreement by and between
WGL Seller and Arcadia Solar, each of which shall be substantially in the form
of Exhibit G-1 or Exhibit G-2, as applicable.


“AS Membership Interests” has the meaning set forth in the Recitals.


“Assignment Agreement” means, with respect to the: (a) AS Membership Interests,
AFC Membership Interests and SF ECHO Membership Interests, one or more
Membership Interest Assignment Agreements, by and between Sellers and Buyer, in
each case substantially in the form attached as Exhibit A; (b) SFGF II
Membership Interests, a Membership Interest Assignment Agreement in the form
attached as Exhibit E to the SFGF II LLC Agreement; (c) SFGF Membership
Interests, a Membership Interest Assignment Agreement in the form attached as
Exhibit F to the SFGF limited liability company agreement; (d) SFEE Membership
Interests, a Membership Interest Assignment Agreement in the form attached as
Exhibit F to the SFEE limited liability company agreement; and (e) SFRC
Membership Interests, a Membership Interest Assignment Agreement in a form
mutually agreed to among WSGW Seller, Buyer and RBC Tax Credit VI, LLC.


3

--------------------------------------------------------------------------------

“Base Purchase Price” means the “Base Purchase Price” set forth on Annex III.


“Business Day” means a day other than Saturday, Sunday or any day on which banks
that are members of the United States Federal Reserve System are authorized or
obligated to close.


“Buyer” has the meaning set forth in the Preamble.


“Buyer Fundamental Representations” means the representations and warranties of
Buyer contained in Section 5.01.


“Buyer Indemnified Parties” has the meaning set forth in Section 9.02.


“Buyer Parent Guaranty” means a guaranty agreement in favor of Sellers,
substantially in the form attached as Exhibit B executed by TerraForm Power
Operating, LLC or another Person that either has: (a) a credit rating of “BBB-”
or higher by S&P or “Baa3” or higher by Moody’s; or (b) a tangible net worth of
at least $350,000,000.


“Buyer Related Parties” has the meaning set forth in Section 10.02(b).


“Canadian Securities Laws” means the securities acts or similar statutes of each
of the provinces of Canada and all rules, regulations, policy statements,
notices and blanket orders or rulings thereunder.


“CFIUS” means the Committee on Foreign Investment in the United States.


“Charter Documents” means, with respect to any Person that is an entity, all
organizational documents and all limited liability company agreements, member
agreements or similar Contracts relating to the ownership or governance of such
Person.


“Claim Threshold” has the meaning set forth in Section 9.04(a).


“Class B Membership Interests” has the meaning set forth in the limited
liability company agreement of SFRC.


“Class B Units” has the meaning set forth in the limited liability company
agreement of SFEE, SFGF, SFGF II, and SFRC, as applicable.


“Closing” has the meaning set forth in Section 2.07.


“Closing Date” has the meaning set forth in Section 2.07.


“Closing Payment” has the meaning set forth in Section 2.02.


“Code” means the United States Internal Revenue Code of 1986, or any successor
statute.


4

--------------------------------------------------------------------------------

“Company” and “Companies” means, individually, or collectively, as the context
requires Arcadia Solar, Arcadia Fuel Cell, SFEE, SFGF, SFGF II, SFRC and SF
ECHO.


“Company Contracts” has the meaning set forth in Section 3.09(a).


“Company Intellectual Property” has the meaning set forth in Section 3.10(a).


“Company Subsidiary” means each Subsidiary set forth in Schedule 3.04(a).


“Completion Deadline” has the meaning set forth in the SFGF II MPA.


“Confidentiality Agreement” means the Letter Agreement Regarding Confidential
Treatment of Evaluation Material and Transaction Documents, dated as of April 4,
2019 among Buyer’s affiliate, Brookfield Renewable Power Inc., and Sellers, as
amended by an addendum executed parties thereto on May 16, 2019.


“Contract” means any agreement, purchase order, commitment, mortgage, indenture,
security agreement or other instrument or contract, entered into by a Person or
by which a Person or any of its assets are bound.


“DAS Agreements” means, with respect to each Project, the applicable data
acquisition systems services agreements set forth on Schedule 4.04.


“Data Room” means the virtual data room hosted by Intralinks and titled “Project
Arcadia” which Buyer and its Representatives and counsel have been given access
as such exists up to and until the Closing Date.


“Deductible” has the meaning set forth in Section 9.04(b).


“Deposit” has the meaning set forth in Section 2.03.


“Direct Claim” has the meaning set forth in Section 9.05(c).


“Dollars” or “$” means the lawful currency of the United States.


“Echo Assignment Agreement” means the Assignment and Assumption Agreement, by
and between EchoFirst Finance Co., LLC, WSGW Seller, and SF Echo LLC, dated as
of April 5, 2017.


“Echo Master Lease Agreement” means the Amended and Restated Master Lease
Agreement, by and between WSGW Seller and SF Echo LLC, dated as of April 4,
2017.


“Effective Date” has the meaning set forth in the Preamble.


“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment, restriction, covenant or other
similar encumbrance.


“Environmental Claim” means any written notice of any claim or Action alleging
liability for any actual or alleged violation of any Environmental Law.


5

--------------------------------------------------------------------------------

“Environmental Law” means all Laws pertaining to: (a) the generation,
transport,  storage, disposal, or release of Hazardous Materials; (b) protection
of human health or safety; or (c) protection of the environment (with respect to
air, surface or subsurface land and waters, cultural resources and natural
resources), including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Emergency Planning and
Community Right to Know Act (42 U.S.C. § 11001 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Federal Water Pollution Control Act (also
known as the Clean Water Act) (33 U.S.C. § 1251 et seq.), Rivers and Harbors Act
of 1899, (33 U.S.C. § 403), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Endangered
Species Act (16 U.S.C. § 1531 et seq.), the Oil Pollution Act of 1990 (33 U.S.C.
§ 2701 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et
seq.), the National Environmental Policy Act of 1969 (42 U.S. C. §§4321 –
4370h), and the National Historic Preservation Act (54 U.S.C. § 306108.) and any
analogous state and local statutes or regulations promulgated thereunder, as
each of the foregoing may be amended or supplemented from time to time.


“EPC Contract” means, with respect to each Project, the applicable engineering,
procurement and construction agreement, if any, set forth on Schedule 4.04.


“Escrow Agent” means the Person identified as the “Escrow Agent” pursuant to the
Escrow Agreement.


“Escrow Agreement” means an agreement between the Buyer, the Sellers, and the
Escrow Agent substantially in the form attached hereto as Exhibit H.


“Estimated Adjustment Statement” means the statement of the amount of the
estimated Working Capital of each Company as of September 1, 2019 consistent
with the methodology set forth on Exhibit D and of the estimated Portfolio
Leakage Amount as of the Closing.


“Existing Litigation” means individually or collectively, as the context may
require, the matters and circumstances relating to items 1 and 2 on Schedule
3.12(a) (under the heading “Pending litigation”).


“EWG” an “exempt wholesale generator” under PUHCA and the implementing
regulations of FERC.


“Excluded Assets” means, collectively: (a) all rights, privileges, refunds,
adjustments and claims relating to or pertaining to the Projects arising under,
or related to, the Company Contracts, the Project Contracts, or the Real
Property Agreements, as applicable, for the period prior to September 1, 2019
(including, if received or payable on or after September 1, 2019); (b) all
claims for property tax refunds listed on Schedule 7.06 and all amounts received
in respect of any such claims (including if received or payable on or after
September 1, 2019); and (c) any accounts receivable that are more than
forty-five (45) days overdue.  For the avoidance of doubt, amounts included in
or adjusted for in Working Capital shall not be deemed Excluded Assets.


6

--------------------------------------------------------------------------------

“Excluded Project” means any Project that is: (a) (i) not owned by any Company
or Company Subsidiary at Closing as a result of (x) any right held by a third
party as set forth on Schedule 3.03(e), Schedule 3.04(c) or Schedule 4.02(c), or
(y) any other circumstance outside of the control of either Seller; or (ii) set
forth on Schedule 6.14(a) or Schedule 6.14(c) at Closing and (b) not subject to
a written agreement among Buyer and the Sellers in accordance with the terms of
Section 6.11(c).


“FERC” means the Federal Energy Regulatory Commission.


“Final Adjustment Statement” has the meaning set forth in Section 2.04(e).


“Final Leakage Amount” means the Portfolio Leakage Amount as set forth in the
Final Adjustment Statement.


“Final Net Working Capital” means the Working Capital as set forth in the Final
Adjustment Statement.


“Final Purchase Price Adjustment” has the meaning set forth in Section 2.04(f).


“Final Reconciliation Disputes” has the meaning set forth in Section 2.04(e).


“Financial Statements” has the meaning set forth in Section 3.06.


“FPA” means the Federal Power Act.


“Fraud” means: (a) a false representation of a material fact by a Person; (b)
made with knowledge or belief of its falsity; (c) with the intent of inducing
another Person to act, or refrain from acting, to such other Person’s detriment;
and (d) upon which such other Person acted or did not act in reliance on the
representation, with resulting Losses, and which shall expressly exclude any
other claim of fraud that does not include the elements set forth in this
definition, including constructive fraud, negligent misrepresentation or any
similar theory.


“FUCO” means a “foreign utility company” as such term is defined at 18 C.F.R.
Section 366.1.


“Fundamental Representations” means, collectively, the Seller Fundamental
Representations and the Buyer Fundamental Representations.


“GAAP” means United States generally accepted accounting principles in effect
from time to time.


“Good Utility Practices” means the practices, methods and acts engaged in by a
significant portion of the solar energy industry and, to the extent applicable,
the electric generation industry that, at a particular time, in the exercise of
reasonable judgment in light of the facts known or that reasonably should have
been known at a time a decision was made, would have been expected to accomplish
the desired result in a manner consistent with applicable Law and standards
relating to reliability, safety, environmental protection, economy and
expedition.  Good Utility Practice is not intended to be limited to the optimum
practice, method or act, to the exclusion of all others, but rather to be a
spectrum of possible practices, methods or acts that would reasonably be
expected to accomplish the desired result.


7

--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator, court or tribunal, in
each case, with legal jurisdiction over the matter or Person in question,
including, for the avoidance of doubt, FERC.


“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.


“Hazardous Materials” means any substance that is defined, listed, regulated, or
designated as a hazardous waste, hazardous substance, hazardous material or
toxic substance (or words of similar intent or meaning) under any Environmental
Law including without limitation any petroleum or petroleum-derived substance,
asbestos, or polychlorinated biphenyls.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.


“Indebtedness” means, with respect to any Person, without duplication: (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments; (c)
all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business not overdue for more than sixty (60) days); (d) all capital lease
obligations of such Person; (e) all obligations of such Person to reimburse any
Person with respect to amounts paid under a letter of credit or similar
instrument; (f) all obligations of such Person under interest rate hedge
agreements; (g) all indebtedness of other Persons secured by an Encumbrance
(other than Permitted Encumbrances) on any property of such Person, whether or
not such indebtedness is assumed by such Person; and (h) all indebtedness of
other Persons guaranteed by such Person.  For purposes of this definition, the
amount of the obligations of such Person with respect to any interest rate hedge
agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
interest rate hedge agreement were terminated at such time.


“Indemnified Party” has the meaning set forth in Section 9.04.


“Indemnifying Party” has the meaning set forth in Section 9.04.


“Initial Reconciliation Disputes” has the meaning set forth in Section 2.04(d).


8

--------------------------------------------------------------------------------

“Intellectual Property” means any and all of the following:  (a) trademarks and
service marks, including all applications and registrations and the goodwill
connected with the use of and symbolized by the foregoing; (b) copyrights,
including all applications and registrations related to the foregoing; (c) trade
secrets and confidential information; (d) patents and patent applications; and
(e) other intellectual property and related proprietary rights, interests and
protections.


“Interconnection Agreements” mean those certain electricity transmission
agreements and electricity interconnection agreements and any other Contracts
that govern the interconnection of the Projects to the utility distribution or
transmission system.


“IRS” means the U.S. Internal Revenue Service.


“ITC” means the “energy credit” available under Section 48 of the Code or any
successor provision.


“Law” means any and all laws, statutes, rules, regulations, ordinances having
the effect of law of any Governmental Authority having jurisdiction over
Sellers, the Company, a Project or Buyer, as applicable.


“Late QF Project Certification Liability” means any refund liability, penalties
or other Liability imposed or assessed by FERC or otherwise incurred by any
Buyer Indemnified Party, Company, Company Subsidiary or Project, relating to or
arising out of the wholesale sale of energy, capacity or ancillary services from
any Late QF Project prior to the QF self-certification of such Late QF Project.


“Late QF Project” means any Project (other than fuel cell energy Projects listed
on Annex II) that has a power production capacity greater than 1 MW applying the
method of calculation in 18 C.F.R. §292.204 and for which a QF
self-certification was not made prior to the wholesale sale of energy, capacity
or ancillary services from any such Project.


“Liability” means any liability, of any kind or nature, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
disclosed or undisclosed, liquidated or unliquidated, due or to become due, or
determined, determinable or otherwise.


“Losses” means actual losses, damages, demands, claims, actions or causes of
action, assessments, judgments, settlements, penalties, Liabilities, Taxes,
costs or expenses, including reasonable attorneys’ fees (incurred with respect
thereto and any interest and penalties arising with respect to a third party or
Tax claim).  The terms “Loss” and “Losses” shall not include any
Non-Reimbursable Damages.


9

--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that individually or in the aggregate, is, or would reasonably be likely to: 
(a) be materially adverse to the assets, Liabilities, business, operation or
financial condition of  Sellers, collectively, or the Companies (assuming the
Project Asset Transfer has been consummated), collectively, as applicable; or
(b) materially impair a Seller or its respective Affiliates’ authority, right or
ability to consummate the Transactions; provided, however, that “Material
Adverse Effect” shall not include any event, occurrence, fact, condition or
change, directly or indirectly, arising out of or attributable to:  (i) general
economic or political conditions; (ii) conditions generally affecting the
industries in which a Seller or the Companies, as applicable, operate; (iii) any
changes in financial, banking or securities markets in general, including any
disruption thereof and any decline in the price of any security or any market
index or any change in prevailing interest rates; (iv) acts of war (whether or
not declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any action required or permitted by this Agreement or any action
taken (or omitted to be taken) with the written consent of or at the written
request of Buyer; (vi) any changes in applicable Laws or accounting rules
(including GAAP); (vii) the announcement, pendency or completion of the
Transactions, including Losses or threatened Losses of employees, customers,
suppliers, distributors or others having relationships with any of a Seller or
the Companies, as applicable; or (viii) any failure by a Seller or the
Companies, as applicable, to meet any internal or published projections,
forecasts or revenue or earnings predictions in and of itself; provided that, in
the case of each of clauses (i), (ii), (iii), (iv) or (vi) such do not adversely
affect a Seller, the Companies or the Company Subsidiaries in a disproportionate
manner relative to other similarly situated participants in the industry in
which such Person operates.


“Membership Interests” means, collectively, the AS Membership Interests, the AFC
Membership Interests, the SFEE Membership Interests, the SFGF Membership
Interests, the SFGF II Membership Interests, the SFRC Membership Interests and
the SF ECHO Membership Interests.


“Moody’s” means Moody’s Investor Service, Inc.


“Neutral Auditor” has the meaning set forth in Section 2.04(e).


“Non-Reimbursable Damages” has the meaning set forth in Section 9.04(g).


“Objective Conditions” has the meaning set forth in Section 6.14(a).


“O&M Agreement” means, with respect to each Project, the applicable Operation
and Maintenance Agreement set forth on Schedule 4.04.


“Outside Termination Date” has the meaning set forth in Section 10.01(b)(i).


“Party” means, as applicable, a Seller or Buyer.


“Permits” means all permits, licenses, approvals, authorizations and consents
issued by Governmental Authorities.


“Permitted Encumbrances” means: (a) those restrictions on transfer imposed by
applicable securities Laws; (b) restrictions imposed on transfers set forth in
the Charter Documents of the Companies; and (c) those items disclosed in
Schedule 3.04(c).


10

--------------------------------------------------------------------------------

“Permitted Liens” means the following:


(a)           those items disclosed in Schedule 4.02(c);


(b)           liens for Taxes not yet due and payable or are being contested in
good faith by appropriate procedures;


(c)           mechanics, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business and with respect to which
no enforcement action has commenced by or on behalf of the lien holder;


(d)          encumbrances consisting of zoning restrictions, licenses,
restrictions on use of property or minor imperfections in title that do not
impair the marketability, alienability, or financeablity of the Project, the
Company’s and Company Subsidiary’s equity, or its rights or interest in any Real
Property, and which do not materially interfere with the access, development,
construction, operation, interconnection or routine maintenance of any Project
as contemplated by this Agreement, or materially interfere with or otherwise
limit or constrain the sale of electricity or other commodities generated by the
Project, materially interfere with or otherwise limit the performance of the
Company’s and any Company Subsidiary’s obligations under any Contract;


(e)           liens arising under original purchase price conditional sales
contracts and equipment leases with third parties: (i) that do not encumber any
property other than the property purchased or leased thereby; (ii) entered into
in the ordinary course of business: and (iii) with respect to which no
enforcement action has commenced by or on behalf of the lien holder;


(f)           license obligations arising under, and any other term and
condition of, any Permit, Company Contract or Project Contract; and


(g)           other imperfections of title or Encumbrances (other than Permitted
Encumbrances), if any, that have not been, and would not reasonably be expected
to be material to the applicable Company, Company Subsidiary or Project.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.


“Portfolio Economic Benefits” has the meaning set forth in Section 6.21.


“Portfolio Economic Report” means a monthly report with respect to the economics
of all of the Project Assets from and after September 1, 2019.


“Portfolio Leakage Amounts” has the meaning set forth in Section 6.21.


“Power Purchase Agreements” mean those certain power purchase agreements, energy
service agreements, electric energy offtake Contracts that relate to the
purchase and sale of electric energy generated by the Projects, including
physical or financial hedge Transactions, contracts for differences and other
agreements or instruments that have the effect of fixing the revenues associated
with the energy generated by a Project.


11

--------------------------------------------------------------------------------

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
taxable period ending on and including the Closing Date.


“Pre-Closing Taxes” has the meaning set forth in Section 7.03(a).


“Project” means each electric generating project listed on Annex II.


“Project Assets” means all of the assets, rights, personal properties, claims
and Contracts to be owned by the Company or the applicable Company Subsidiary
(after giving effect to the Project Asset Transfer, if applicable) which are
associated with a Project.


“Project Asset Transfer” has the meaning set forth in the Recitals.


“Project Asset Transfer Agreements” means, individually or collectively, as the
context may require, the Arcadia Solar Transfer Agreement and the Arcadia Fuel
Cell Project Asset Transfer Agreement.


“Project Contracts” has the meaning set forth in Section 4.04(a).


“Project Insurance” has the meaning set forth in Section 3.11.


“Project Reports” shall mean any:  (a) monthly operations reports; (b) final
environmental reports, environmental sampling data or environmental site
assessments; (c) independent engineer reports or other technical due diligence
reports; (d) cost segregation reports and appraisals; (e) irradiation reports;
(f) insurance reports; and (g) any interconnection or transmission reports, in
each case, that was or is prepared at the direction of a Seller, a Company or a
Company Subsidiary or is otherwise in the possession of a Seller, a Company or
Company Subsidiary in connection with a Project.  To the extent more than one
version of a Project Report has been received by a Seller, a Company, a Company
Subsidiary or any applicable Project, the term “Project Report” shall mean the
most recent version of such Project Report.


“Proposed Adjustment Statement” has the meaning set forth in Section 2.04(c).


“PUHCA” means the Public Utility Holding Company Act of 2005.


“Purchase Price” has the meaning set forth in Section 2.02.


“Purchase Price Tax Allocation Schedule” has the meaning set forth in Section
7.01.


“QF” means a “qualifying small power production facility” or a “qualifying
cogeneration facility” within, respectively, the meaning of Section 3(17)(C) or
Section 3(18)(B) of the FPA and the FERC’s regulations thereunder.


12

--------------------------------------------------------------------------------

“REC Sale Agreements” means, with respect to each Project, the agreement(s), if
any, pursuant to which such Project sells renewable energy credits energy, as
set forth on Schedule 4.04.


“Real Property” means the real property owned, leased, subleased, or used
pursuant to a license or easement, however denominated, by a Company or Company
Subsidiary, or for which a Company or Company Subsidiary holds an option to
acquire fee ownership, a lease, sublease, license or easement, together with the
Company’s or Company Subsidiary’s respective interests in all buildings,
structures and facilities located thereon.


“Real Property Agreements” means those certain leasehold agreements, easements,
licenses, other access or use agreements, deeds, and any other Contracts that
evidence or relate to a Company’s or Company Subsidiary’s interest in or rights
to Real Property.


“REC” means any renewable energy credits under any state renewable portfolio
standard or federal renewable energy standard, pollution allowances, carbon
credits and similar environmental allowances or credits and green tag or other
reporting rights under Section 1605(b) of The Energy Policy Act of 1992 and any
federal, state, or local law, regulation or bill, and subsidies, grants, utility
rebates, or similar benefits or incentives, but the term does not include any
tax rebates, ITCs, production tax credits or other federal, state or local tax
benefits.


“Recapture Liability” means any reduction in, or any obligation to repay, all or
any portion of the ITC or depreciation deductions relating to any Project
resulting from the breach or violation by Seller of any representations or
warranties of the Company, Seller, or an Affiliate of Seller as applicable, in
the Company Contracts or the Project Contracts or the violation of any covenant
of the Seller or an Affiliate of Seller under the Company Contracts or the
Project Contracts, in each case attributable to periods prior to or existing as
of the Closing, except as a result of: (a) any action or direction of Buyer or
any Affiliate of Buyer; (b) any tax status or classification of Buyer or any
Affiliate of Buyer; or (c) any event or circumstance occurring or arising after
the Closing Date with respect to such Project.


“Reference Rate” means the rate of interest published in The Wall Street Journal
as the prime lending rate or “prime rate,” with adjustments in that varying rate
to be made on the same date as any change in that rate is so published.


“Release” means any release, spill, emission, leaking, pumping, injection,
disposal or discharge of any Hazardous Material into the environment, to the
extent prohibited under applicable Environmental Laws.


“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, accountants and other
agents of such Person.  For the avoidance of doubt, “Representative” shall not
include any attorney of a Party.


13

--------------------------------------------------------------------------------

“Residential Solar Service Providers” means First Associates Loan Servicing, LLC
and Omnidian Inc.


“Resolution Period” has the meaning set forth in Section 2.04(e).


“S&P” means Standard and Poor’s Corporation.


“Schedules” means the schedules delivered by Sellers and Buyer pursuant to this
Agreement on the Effective Date, as may be updated pursuant to Section 6.03.


“Schedule Supplement” has the meaning set forth in Section 6.03.


“Seller” and “Sellers” have the meanings set forth in the Preamble and means WGL
Seller, WGSW Seller, or both, as the context requires.


“Seller Cash Collateral” means the cash collateral that, in connection with any
Permit, Permit application or Contract, a Seller or any of its Affiliates has
provided for the benefit of a Project.


“Seller Fundamental Representations” means the representations and warranties of
each Seller contained in Section 3.01 (Organization and Authority of Seller),
Section 3.02 (Organization, Authority and Qualification of the Company), Section
3.03 (Ownership of the Company), Section 3.04 (Subsidiaries of the Company),
Section 3.17 (“Brokers”) and Section 3.21 (“Illegal Payments”).


“Seller Indemnified Parties” has the meaning set forth in Section 9.03.


“Seller Tax Appeals” means individually or collectively, as the context may
require, the matters and circumstances relating to the property tax appeals
identified as items 3 through 10 on Schedule 3.12(a) (under the headings
“Minnesota Solar Production Tax appeals” and “Georgia Business Personal Property
Tax appeals”).


“Seller’s Knowledge” or any other similar knowledge qualification, means the
actual knowledge of those Persons listed on Exhibit E, without inquiry.


“Sellers Parent Guaranty” means a guaranty agreement in favor of Buyer,
substantially in the form attached as Exhibit C executed by AltaGas Ltd., or
another Person that either has: (a) a credit rating of “BBB-” or higher by S&P
or “Baa3” or higher by Moody’s; or (b) a tangible net worth of at least
$350,000,000.


“SF ECHO” has the meaning set forth in the Recitals.


“SF ECHO Membership Interests” has the meaning set forth in the Recitals.


“SFEE” has the meaning set forth in the Recitals.


14

--------------------------------------------------------------------------------

“SFEE Membership Interests” has the meaning set forth in the Recitals.


“SFEE Tax Equity Guaranty” means the “Guaranty”, dated as of November 23, 2016,
between WGL Holdings, Inc. (as Guarantor) and SFEE, LLC (as Purchaser) in
connection with that certain Master Purchase Agreement, dated as of November 23,
2016, as more specifically defined on Schedule 3.09(a)(iii).


“SFGF” has the meaning set forth in the Recitals.


“SFGF Membership Interests” has the meaning set forth in the Recitals.


“SFGF II” has the meaning set forth in the Recitals.


“SFGF II LLC Agreement” means the Limited Liability Agreement of SFGF II, LLC,
dated as of June 30, 2017, by and between WGSW Seller and G-I Energy Investments
LLC as amended by Amendment No. 1 to Limited Liability Company Agreement of SFGF
II, dated as of November 28, 2017, Amendment No. 2 to Limited Liability Company
Agreement of SFGF II, dated as of June 30, 2017, Amendment No. 3 to Limited
Liability Company Agreement of SFGF II, dated as of December 17, 2018, and
Amendment No. 4 to Limited Liability Company Agreement of SFGF II, dated as of
January 9, 2019.


“SFGF II Membership Interests” has the meaning set forth in the Recitals.


“SFGF II MPA” means the Master Purchase Agreement, dated as of June 30, 2017, by
and between WGL Energy Systems, Inc. and SFGF II, as amended by Amendment No. 1
to Master Purchase Agreement, dated as of November 28, 2017, and Amendment No. 2
to Master Purchase Agreement, dated as of February 16, 2018.


“SFRC” has the meaning set forth in the Recitals.


“SFRC Membership Interests” has the meaning set forth in the Recitals.


“Straddle Period” has the meaning set forth in Section 7.04.


“Subsidiary” means with respect to any Person, any other Person of which the
securities having a majority of the ordinary voting power in electing the board
of directors (or other governing body), at the time as of which any
determination is being made, are owned by such first Person either directly or
indirectly through one or more other Subsidiaries.


“Support Obligations” means the letters of credit, deposits, parent company
guaranties and other cash or credit support that a Seller or any of its
Affiliates has provided for the benefit of a Project other than the Tax Equity
Guaranties, provided that, for the avoidance of doubt, no letters of credit,
deposits, parent company guaranties and other cash or credit support (or
insurance of any kind) provided by Empower Energies, Inc., or any of its
Affiliates shall be considered a “Support Obligation” or a “Tax Equity
Guaranty”.


“Surviving Obligations” has the meaning set forth in Section 10.03(b).


15

--------------------------------------------------------------------------------

“Tax” or “Taxes” means all federal, state, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other fees, assessments, charges or similar
taxes, together with any interest, additions or penalties with respect thereto
and any interest in respect of such additions or penalties.


“Tax Claim” has the meaning set forth in Section 7.05.


“Tax Equity Document” means documents with respect to the tax equity partnership
of each of SFEE, SFGF, SFGF II and SFRC listed on Schedule 3.09(a)(iii).


“Tax Equity Guaranties” means the parent company guaranties provided by the WGL
Tax Equity Guarantor in connection with the Tax Equity Documents, each as set
forth on Schedule 3.09(a)(iii).


“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.


“Termination Fee” has the meaning set forth in Section 10.02(a).


“Third-Party Claim” has the meaning set forth in Section 9.05(a).


“Third Party Rights” has the meaning set forth in Section 6.11(c).


“Transactions” means the transactions contemplated by the Transaction Documents.


“Transaction Documents” means this Agreement, the Assignment Agreement, the
Buyer Parent Guaranty and the Sellers Parent Guaranty.


“Transfer Consent” has the meaning set forth in Section 6.13(b).


“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any real
property transfer Tax and any other similar Tax), but excluding any such Taxes
and fees associated with the Project Asset Transfer.


“Unreleased Support Obligations” has the meaning set forth in Section 6.13.


“WGL Energy Services Owned Company Subsidiaries” means each Subsidiary set forth
beneath the name of WGL Energy Services on Annex II.


“WGL Seller Owned Company Subsidiaries” means each Subsidiary set forth beneath
the name of WGL Seller on Annex II.


16

--------------------------------------------------------------------------------

“WGL Tax Equity Guarantor” means WGL Holdings, Inc., a Virginia corporation.


“Wholly Owned Assets” has the meaning set forth in the Recitals.


“Working Capital” means an amount, which may be positive or negative, as of
September 1, 2019, equal to:  (a) the applicable current assets of the Companies
(consistent with Exhibit D); minus (b) applicable current liabilities of the
Companies (consistent with Exhibit D)determined without duplication of any
amounts, in accordance with GAAP applied using the same accounting principles,
policies and methods used in preparing the Financial Statements, and without
giving effect to the Transactions and the Closing.  For the avoidance of doubt:
(i) Seller Cash Collateral shall not be deemed Working Capital; and (ii) with
respect to SFEE, SFGF, SFGF II and SFRC, only the economic interests inuring to
the benefit of the holders of the Class B Membership Interest or the Class B
Units, as applicable, shall be taken into account for the purposes of
determining Working Capital.  Attached as Exhibit D, solely for illustrative
purposes, is a sample calculation of Working Capital prepared as of the date of
the Financial Statements.


ARTICLE II
Purchase and Sale


Section 2.01          Purchase and Sale.  Subject to the terms and conditions
set forth herein, at the Closing, Sellers shall sell to Buyer, and Buyer shall
purchase from Sellers, the Membership Interests in consideration of payment of
the Purchase Price.


Section 2.02          Purchase Price. The aggregate purchase price for the
Membership Interests shall be the Base Purchase Price, plus the amount of the
estimated Working Capital set forth in the Estimated Adjustment Statement,
(whether positive or negative) minus the amount of the estimated Portfolio
Leakage Amount (if any) set forth in the Estimated Adjustment Statement, minus
the portion of Base Purchase Price allocated to any Excluded Project as set
forth on Annex IV (collectively, the “Closing Payment”), as it may be adjusted
pursuant to Section 2.04 (as so adjusted, the “Purchase Price”).  The Base
Purchase Price shall be allocated among each Project as set forth on Annex IV. 
For all purposes of this Agreement as of the Closing Date, Annex II shall be
updated to remove the references to any Excluded Projects.


Section 2.03         Deposit.  On the Effective Date, Buyer shall deliver to
Sellers an amount equal to $72,000,000 (the “Deposit”) by wire transfer of
immediately available funds to an escrow account in a financial institution
mutually agreed upon by Seller and Buyer (the “Escrow Agent”).  The Deposit
(together with all interest accrued thereon) shall be either:  (a) returned to
Buyer in accordance with Section 10.02(c); (b) released to Sellers and applied
toward the Termination Fee, in accordance with Section 10.02(a); or (c) released
to Sellers and applied toward the Purchase Price, in accordance with Section
2.06(a)(i).


17

--------------------------------------------------------------------------------

Section 2.04          Working Capital Adjustment to Purchase Price.


(a)          Within three (3) Business Days prior to the Closing Date, Sellers
shall prepare and deliver to Buyer the Estimated Adjustment Statement, together
with a calculation of the Purchase Price resulting from such calculation and
reasonable supporting or underlying documentation (including any and all
Portfolio Economic Reports since September 1, 2019) and calculations used in the
preparation thereof.  Sellers shall give Buyer a reasonable opportunity to
review and comment on the Estimated Adjustment Statement, and shall take in
consideration in good faith any reasonable comments of Buyer on the Estimated
Adjustment Statement.  The existence of any dispute with respect to any such
Estimated Adjustment Statement calculations shall not delay or otherwise affect
the Closing or the obligations of Buyer to make the payments specified in
Section 2.06 at the Closing.


(b)           The Closing Payment payable by Buyer at Closing shall be adjusted
in accordance with Section 2.02 to include the amount of the Working Capital and
Portfolio Leakage Amount set forth in the Estimated Adjustment Statement.


(c)          Within sixty (60) days after the Closing Date, Sellers shall
prepare and deliver to Buyer a revised calculation of the Working Capital of the
Companies as of September 1, 2019 and Portfolio Leakage Amount as of the
Closing, together with a calculation of the Purchase Price resulting from such
calculation and reasonable supporting or underlying documentation and
calculations used in the preparation thereof (the “Proposed Adjustment
Statement”).


(d)         After receipt of the Proposed Adjustment Statement, Buyer shall
review the factual basis, mathematical calculations and accounting methods used
therein. On or prior to the date that is the sixty (60) days after Buyer’s
receipt of the Proposed Adjustment Statement, Buyer shall deliver written notice
to Sellers specifying in reasonable detail any disputed items (the “Initial
Reconciliation Disputes”) and the basis therefor and amount thereof.  If Buyer
fails to notify Sellers of any Initial Reconciliation Disputes on or prior to
such date, then the calculation and valuation of Working Capital set forth on
the Proposed Adjustment Statement shall be deemed accepted by Buyer and such
Proposed Adjustment Statement shall be final, binding, conclusive and
non-appealable for all purposes of this Agreement.


18

--------------------------------------------------------------------------------

(e)          If Buyer notifies Sellers of any Initial Reconciliation Disputes in
accordance with Section 2.04(d), then Buyer and Sellers shall, over the thirty
(30) days following the date of such notice (the “Resolution Period”), attempt
in good faith to resolve the Initial Reconciliation Disputes, and any written
resolution by them as to any disputed item shall be final, binding, conclusive
and non-appealable for all purposes of this Agreement.  If, at the conclusion of
the Resolution Period, Buyer and Sellers have not reached an agreement on the
disputed items, then all Initial Reconciliation Disputes then remaining in
dispute (the “Final Reconciliation Disputes”) shall be submitted by Sellers and
Buyer to a nationally recognized independent auditor that is not the independent
auditor for any Party or its respective Affiliates and as to which the Parties
shall reasonably agree prior to expiration of the Resolution Period (the
“Neutral Auditor”).  The Neutral Auditor shall act as an expert and not an
arbitrator. The scope and determination of the Neutral Auditor shall be based on
the terms and conditions of this Agreement and not by independent review. The
Neutral Auditor shall make all calculations in accordance with the practices
used in preparation of the Proposed Adjustment Statement, shall determine only
those items remaining in dispute between Buyer and Sellers, and shall only be
permitted or authorized to determine an amount with respect to any such disputed
item that is either the amount of such disputed item as proposed by Buyer in the
Proposed Adjustment Statement or the amount of such disputed item as proposed by
Sellers in the Estimated Adjustment Statement.  Each of Buyer and Sellers shall:
(i) enter into a customary engagement letter with the Neutral Auditor at the
time such dispute is submitted to the Neutral Auditor and otherwise cooperate
with the Neutral Auditor; (ii) have the opportunity to submit a written
statement in support of their respective positions with respect to such disputed
items, to provide supporting material to the Neutral Auditor in defense of their
respective positions with respect to such disputed items (which supporting
material shall be provided simultaneously to the other Party) and to submit a
written statement responding to the other Party’s position with respect to such
disputed items.  The Neutral Auditor shall be instructed to deliver to Buyer and
Sellers a written determination (such determination to include a worksheet
setting forth all material calculations used in arriving at such determination
and to be based solely on information provided to the Neutral Auditor by Buyer
and Sellers) of the disputed items within thirty (30) days of receipt of the
disputed items, which determination shall be final and binding on the parties
hereto and not subject to appeal.  The expenses of the Neutral Auditor shall be
paid by each Party in proportion to such Party’s Adjustment Variance.  The
deemed acceptance by Buyer of the Proposed Adjustment Statement pursuant to
clause (d) or the resolution of the any Initial Reconciliation Disputes or Final
Reconciliation Disputes pursuant to this clause (e) shall be referred to herein
as the Final Net Working Capital and/or the Final Leakage Amount and shall be
evidenced by the “Final Adjustment Statement”.


(f)           Within five (5) Business Days after the determination of the Final
Adjustment Statement:  (i) if the Final Adjustment Statement would result in a
greater Purchase Price than the amount reflected in the Estimated Adjustment
Statement, Buyer shall pay Sellers the excess amount on a dollar-for-dollar
basis to such account as directed by Sellers, by wire transfer of immediately
available funds; or (ii) if the Final Adjustment Statement would result in a
lower Purchase Price than the amount set forth in the Estimated Adjustment
Statement, Sellers shall pay Buyer the difference in such amount on a
dollar-for-dollar basis to such account as directed by Buyer, by wire transfer
of immediately available funds, such amount paid pursuant to clause (i) or
clause (ii), as applicable, be deemed to be an adjustment to the Purchase Price
(the “Final Purchase Price Adjustment”).  If any amount due pursuant to this
Section 2.04(f) is not paid within such five (5) Business Day period, interest
shall accrue on such unpaid amount at an annual rate equal to the Reference Rate
plus one and one-half percent (1.5%) (but not to exceed the maximum rate of
interest permitted by applicable Law), calculated from the date such amount was
due until paid.


19

--------------------------------------------------------------------------------

Section 2.05          Effective Date Deliverables.


(a)           As of the Effective Date:


 (i)         Buyer shall provide to Sellers an executed Buyer Parent Guaranty in
respect of all the Buyer’s payment obligations under this Agreement;


 (ii)        Sellers shall provide to Buyer an executed Sellers Parent Guaranty
in respect of all the Sellers’ payment obligations under this Agreement;


 (iii)       Buyer shall provide to Sellers, and Sellers shall provide to Buyer
a duly executed counterpart of this Agreement; and


 (iv)        Buyer shall provide to Sellers, and Sellers shall provide to Buyer
a duly executed counterpart of the Escrow Agreement.


Section 2.06          Transactions at the Closing.


(a)           At the Closing, Buyer shall deliver to Sellers:


 (i)         the Closing Payment (less the Deposit and the interest accrued
thereon) by wire transfer of immediately available funds to one or more accounts
designated in writing by Sellers to Buyer no later than three (3) Business Days
prior to the Closing Date;


 (ii)        instructions to the Escrow Agent to release the full amount of the
Deposit and the interest accrued thereon to one or more accounts designated in
writing by Sellers to Buyer no later than three (3) Business Days prior to the
Closing Date;


 (iii)       a payment of immediately available funds in the amount of all
Seller Cash Collateral listed on Schedule 2.06(a)(iii) and not returned to the
applicable Seller by the applicable counterparty at or prior to Closing; and


 (iv)        all other agreements, documents, instruments or certificates
required to be delivered by Buyer at or prior to the Closing pursuant to Section
8.03.


(b)           At the Closing, Sellers shall deliver to Buyer all other
agreements, documents, instruments or certificates required to be delivered by
Sellers at or prior to the Closing pursuant to Section 8.02.


Section 2.07          Closing.  Subject to the terms and conditions of this
Agreement, the purchase and sale of the Membership Interests contemplated hereby
shall take place at a closing (the “Closing”) to be held at the offices of
Orrick, Herrington & Sutcliffe LLP, 1152 15th Street N.W., Washington D.C.
20005, commencing at 11:00 a.m. prevailing Eastern time, no later than five (5)
Business Days after the last of the conditions to Closing set forth in Article
VIII have been satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Closing Date) or at such other place and time
or on such other date as Sellers and Buyer may mutually agree upon (the day on
which the Closing takes place being the “Closing Date”), provided, that the
Closing shall occur no earlier than September 1, 2019 unless mutually agreed by
Buyer and Seller.  The Closing shall be deemed effective as of 12:01 a.m. on the
Closing Date.


20

--------------------------------------------------------------------------------

ARTICLE III
Representations and Warranties of Seller
Regarding the Seller and the Companies


Each Seller hereby represents and warrants to Buyer as to itself only and not as
to any other Seller, and solely as to each Company owned by such Seller and the
Company Subsidiary(ies), and Project(s) directly or indirectly owned by such
Seller and WGL Seller represents and warrants as to WGL Energy Services, in each
case, as of the Effective Date and the Closing Date (unless otherwise
indicated), except as disclosed in the Schedules, as follows:


Section 3.01          Organization and Authority of Seller.  Seller is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the state of Delaware.  Seller has all necessary corporate power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the Transactions.  The execution and delivery by Seller of
this Agreement, the performance by such Seller of its obligations hereunder and
the consummation by such Seller of the Transactions have been duly authorized by
all requisite corporate action on the part of such Seller.  This Agreement has
been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement constitutes a valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity, whether enforcement is
sought in a proceeding at law or in equity.


Section 3.02         Organization, Authority and Qualification of the Company. 
As of the Closing Date, each Company and each Company Subsidiary is a limited
liability company duly formed, validly existing and in good standing under the
Laws of the state of Delaware.  Each Company and each Company Subsidiary has all
necessary limited liability company power and authority to carry on its business
as it is currently conducted and to own, lease and operate its assets, where
such assets are now owned, leased or operated.  Each Company and each Company
Subsidiary is duly qualified or licensed to do business in and is in good
standing in each jurisdiction in which the assets owned, leased or operated by
it or the nature of the business conducted by it requires such qualification,
license or standing.


21

--------------------------------------------------------------------------------

Section 3.03          Ownership of the Companies.


(a)          WGL Seller owns, and at all times since the formation of each of
Arcadia Solar and Arcadia Fuel Cell has owned, of record and beneficially one
hundred percent (100%) of the issued and outstanding Membership Interests in
each of Arcadia Solar and Arcadia Fuel Cell, in each case free and clear of all
Encumbrances, other than Permitted Encumbrances.


(b)          WGSW Seller owns each of the SFEE Membership Interests, the SFGF
Membership Interests, the SFGF II Membership Interests, the SFRC Membership
Interests and the SF ECHO Membership Interests, in each case free and clear of
all Encumbrances, other than Permitted Encumbrances.


(c)           As of the Effective Date: (i) WGL Seller owns, and at all times
since the formation or acquisition of each WGL Seller Owned Company Subsidiary
has owned, of record and beneficially one hundred percent (100%) of the issued
and outstanding limited liability company membership interest in each WGL Seller
Owned Company Subsidiary, in each case free and clear of all Encumbrances, other
than Permitted Encumbrances; (ii) WGL Energy Services owns, and at all times
since the formation or acquisition of each WGL Energy Services Owned Company
Subsidiary has owned, of record and beneficially one hundred percent (100%) of
the issued and outstanding limited liability company membership interest in each
WGL Energy Services Owned Company Subsidiary, in each case free and clear of all
Encumbrances, other than Permitted Encumbrances; and (iii) all of the limited
liability company membership interests in each WGL Seller Owned Company
Subsidiary and WGL Energy Services Owned Company Subsidiary have been: (A) duly
authorized and are validly issued; (B) fully paid and have no requirements for
the owner thereof to make additional contributions; and (C) are non-assessable
and were issued in compliance with applicable Laws.


(d)          All Membership Interests have been: (i) duly authorized and are
validly issued; (ii) fully paid and have no requirements for the owner thereof
to make additional contributions; and (iii) are non-assessable and were issued
in compliance with applicable Laws.  Upon Closing, Buyer shall acquire
beneficially good and valid title to all such Membership Interests, free and
clear of any and all Encumbrances, other than Permitted Encumbrances.  The
Membership Interests constitutes one hundred percent (100%) of (x) the equity
interests of each of Arcadia Solar, Arcadia Fuel Cell and SF Echo LLC and (y)
the Class B Units of each of SFEE, SFGF, SFGF II and SFRC.


(e)         Except as listed on Schedule 3.03(e), there are no outstanding or
authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the
Membership Interests or obligating either the applicable Seller or any Company
to issue or sell any membership interests, or any other interest in, any
Company.  There are no voting trusts, stockholder agreements, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any of the Membership Interests.


22

--------------------------------------------------------------------------------

Section 3.04          Subsidiaries of the Companies.


(a)           Schedule 3.04(a) lists the Company Subsidiaries and the percentage
ownership of each by each Company.  Except for the Company Subsidiaries
disclosed in Schedule 3.04(a), the Company does not own any equity interests in
any Person.


(b)          As of the Effective Date (except with respect to Arcadia Solar and
Arcadia Fuel Cell) and as of Closing Date, all of the outstanding equity
interests held by the Company in each Company Subsidiary have been: (i) duly
authorized, are validly issued and are owned of record and beneficially by the
Company, free and clear of all Encumbrances other than Permitted Encumbrances;
(ii) fully paid and have no requirements for the owner thereof to make
additional contributions to the Company; and (iii) are non-assessable and were
issued in compliance with applicable Laws.  Upon Closing, Buyer shall acquire
beneficially good and valid title to all of such Company Subsidiaries, free and
clear of any and all Encumbrances, other than Permitted Encumbrances.  The
Company’s ownership in each Company Subsidiary constitutes one hundred percent
(100%) of the equity interests of each applicable Company Subsidiary.


(c)          With respect to the equity interests of each Company Subsidiary,
except as disclosed in Schedule 3.04(c), there are no outstanding or authorized
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to such equity interests
or obligating the Company to issue or sell any shares of capital stock of, or
any other interest in, such Company Subsidiary.  Other than and after giving
effect to the Project Asset Transfer, there are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the equity interests of any Company
Subsidiary.


(d)          No Company Subsidiary: (i) owns or has (since the direct or
indirect acquisition of such Company Subsidiary by Seller) owned, of record or
beneficially, or controls or has (since the direct or indirect acquisition of
such Company Subsidiary by Seller) controlled, directly or indirectly, any
equity interests in any Person (or any option, warrant, security or other right
convertible, exchangeable or exercisable therefor); and (ii) is not, directly or
indirectly, a participant in any joint venture, partnership, trust, association
or other Person.


Section 3.05         No Conflicts; Consents.  The execution, delivery and
performance by Seller of this Agreement, and the consummation of the
Transactions (including the Project Asset Transfer), do not and will not:  (a)
result in a violation of any provision of the certificate of incorporation or
bylaws of Seller or WGL Energy Services or the certificate of formation or
limited liability company agreement of any Company or Company Subsidiary; (b)
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Seller, WGL Energy Services, or any Company or Company
Subsidiary; or (c) except as disclosed in Schedule 3.05, require the consent,
notice or other action by any Person under, conflict with, result in a default,
terminations, or modification under or result in the acceleration of any right
or loss of any benefit under any Company Contract or Project Contract, except in
the case of clause (c), where the violation, breach, conflict, default,
acceleration or failure to give notice would not reasonably be expected to be
material to the applicable, Company or Company Subsidiary.  No consent,
approval, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Seller, WGL Energy
Services or any Company or Company Subsidiary in connection with the execution
and delivery of this Agreement and the consummation of the Transactions, except
for such filings as may be disclosed in Schedule 3.05 and such other consents,
approvals, Governmental Orders, declarations, filings or notices which,
individually or in the aggregate, would not be expected to be material to the
applicable Company or Company Subsidiary.


23

--------------------------------------------------------------------------------

Section 3.06         Financial Statements.  Copies of the internally prepared,
audited balance sheets (to the extent available) and statements of income of
each Company as of and for the most recent annual period and unaudited balance
sheets and statements of income of each Company as of and for the most recent
quarterly periods since the annual financial statements (the “Financial
Statements”) have been made available to Buyer in the Data Room.  The Financial
Statements have been prepared from the books and records of Sellers and
Companies, as applicable, in accordance with GAAP applied on a consistent basis
throughout the period involved, subject to normal and recurring year-end
adjustments and the absence of notes.  The Financial Statements fairly present
in all material respects the financial condition and results of operations of
each Company as of the date they were prepared. Each Company maintains a system
of internal accounting controls which are effective in providing reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements, in accordance with GAAP.
 
Section 3.07          Undisclosed Liabilities.  No Company or Company Subsidiary
has any liabilities, obligations or commitments of a type required to be
reflected on a balance sheet prepared in accordance with GAAP, except:  (a) as
set forth on Schedule 3.07; (b) those which are reflected or reserved against in
the Financial Statements; (c) those which have been incurred in the conduct of a
Company’s or Company Subsidiary’s business in the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency) since the date of the Financial Statements (and do not relate to
breach of contract, tort or noncompliance with Applicable Law); and (d) those
which would not reasonably be expected to be material to the applicable Company
or Company Subsidiary.
 
Section 3.08          Absence of Certain Changes.  Since March 31, 2019, no
condition, circumstance, event or change has occurred with regard to the Seller
or the Companies which, individually or in the aggregate, has had, or would
reasonably be expected to have a Material Adverse Effect.
 
24

--------------------------------------------------------------------------------

Section 3.09          Company Contracts.
 
(a)          Schedule 3.09(a) contains a list of the following Contracts to
which the Company or a Company Subsidiary is a party or by which the Company or
a Company Subsidiary is bound, in each case, only to the extent that such
Contract is in effect or, if not in effect, has any obligations following the
Closing, excluding the Real Property Agreements and the Project Contracts,
except as would not reasonably be expected to be material to the applicable
Company or Company Subsidiary (collectively, the “Company Contracts”); provided,
however, any Contract listed on Schedule 3.09(a) to which the Company or a
Company Subsidiary is not a party is being provided for informational purposes
only and shall not be deemed a “Company Contract” under this Agreement:



(i)           all Contracts which provide for aggregate payments by or to a
Company or a Company Subsidiary, as applicable, over the stated term of the
Contract in excess of $250,000 for each individual Contract;
 
(ii)        except for agreements relating to trade receivables, any Contract
under which a Company or a Company Subsidiary, as applicable, has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness for borrowed money for which Seller, the Company, a Company
Subsidiary or any of their Affiliates granted an Encumbrance (other than
Permitted Encumbrances and Permitted Liens) on any applicable Project Asset to
secure such indebtedness;
 
(iii)         any Tax Equity Document relating to a Company or a Company
Subsidiary; and
 
(iv)         any Contract establishing a joint venture relating to any Company
or a Company Subsidiary.
 
(b)          Except as disclosed in Schedule 3.09(b):  (i) neither of the
Company, any Company Subsidiary, Seller nor any of their Affiliates is in
violation of or default (with or without notice or lapse of time or both) under,
or has waived or failed to enforce any rights or benefits under, any Company
Contract or Project Contract; (ii) to the Seller’s Knowledge, no other party to
any Company Contract or Project Contract is in violation or default (with or
without notice or lapse of time or both) under, or has waived or failed to
enforce any rights or benefits under, and there has occurred no event giving to
other Persons any right of termination, amendment, rescission or cancellation of
or defense or counterclaim to, with or without notice or lapse of time or both,
any such Company Contract or Project Contract; and (iii) each Company Contract
and Project Contract is valid and enforceable, except, in the case of each of
foregoing clause (i) and clause (ii), for violations, defaults, waivers or
failures to enforce benefits that would not, individually or in the aggregate,
reasonably be expected to be material to the applicable Company or Company
Subsidiary.
 
25

--------------------------------------------------------------------------------

Section 3.10          Intellectual Property.
 
(a)         Schedule 3.10(a) lists all patents, patent applications, trademark
registrations and pending applications for registration, copyright registrations
and pending applications for registration and internet domain name registrations
owned by the Company or any Company Subsidiary (together with all Intellectual
Property owned or purported to be owned by the Company or any Company
Subsidiary, the “Company Intellectual Property”), except where the failure to
list Company Intellectual Property would not reasonably be expected to be
material to the applicable Company or Company Subsidiary.  Company Intellectual
Property is: (i) solely owned by the applicable Company or any Company
Subsidiary free of any Encumbrances (other than Permitted Encumbrances), except
for the Permitted Liens; and (ii) alienable, valid and enforceable.
 
(b)          Except as disclosed in Schedule 3.10(b), or as would not reasonably
be expected to be material to the applicable Company or Company Subsidiary, to
Seller’s Knowledge:  (i) the Company’s (and each Company Subsidiary’s) conduct
of its business (including any and all Projects) as historically conducted by
Sellers and as currently conducted, does not infringe, misappropriate or
otherwise violate the Intellectual Property of any Person; and (ii) no Person is
infringing, misappropriating or otherwise violating any Company Intellectual
Property.
 
Section 3.11          Insurance.  Prior to the Closing Date, Seller, or an
Affiliate of Seller, has procured and maintained insurance coverage as it has
determined is reasonably required for the Projects (the “Project Insurance”).
 
Section 3.12          Legal Proceedings; Governmental Orders.
 
(a)          Except as disclosed in Schedule 3.12(a), no Action is pending, or,
to Seller’s Knowledge, threatened, against or by the Company or any Company
Subsidiary or affecting any of the Projects or Project Assets (or by or against
Seller or any Affiliate thereof and relating to any of the Projects or Project
Assets), which, in each case, if determined adversely to the Company or any
Company Subsidiary (or to Seller or any Affiliate thereof):  (i) would
materially and adversely alter or delay the Transactions or the obligations of
the Parties under other Transaction Documents; (ii) would impose any material
legal restraint on or prohibition against or limit the ability of the Company or
any Company Subsidiary to own any of the Projects or Project Assets in any
material manner; or (iii) that is reasonably likely to be material to a Company
or Company Subsidiary.
 
(b)          Except as disclosed in Schedule 3.12(b), there are no outstanding
Governmental Orders against or affecting the Company or any Company Subsidiary
or any of their respective properties or assets which are or would reasonably be
expected to be material to the applicable Company or Company Subsidiary.  None
of Seller or any of the Companies or any of their respective Affiliates has
received notice of any such Governmental Order entered or threatened against
such Seller, any Company, any of their respective Affiliates or any Project, as
applicable.


26

--------------------------------------------------------------------------------

Section 3.13          Compliance with Laws; Permits.
 
(a)           Except as disclosed in Schedule 3.13(a) or as would not reasonably
be expected to be material to the applicable Company or Company Subsidiary: (i)
the Company and each Company Subsidiary is in compliance with all Laws
(including, without limitation, all consumer leasing and protection laws)
applicable to it, the Projects, and the performance of obligations under all
Project Contracts, Company Contracts and Real Property Agreements; and (ii) none
of Seller, WGL Energy Services or any Company or any Company Subsidiary has
received any written notification from any Governmental Authority of a violation
of, or material non-compliance with, any applicable Law (including, without
limitation, all consumer leasing and protection laws), with respect to any
Company, any Company Subsidiary or the Projects or the Real Property that is
occupied by a Company or Company Subsidiary.
 
(b)          All Permits required for the Company or any Company Subsidiary to
conduct its business as presently conducted have been obtained and are valid and
in full force and effect except where the failure to obtain such Permits would
not reasonably be expected to be material to the applicable Company or Company
Subsidiary; and except as disclosed in Schedule 3.13(b) the consummation of the
transactions contemplated by the Transaction Documents will not require any
notice or amendment of any Permit or give rise to any right of termination,
cancellation, or consent under the terms, conditions or provisions of any
Permit.
 
None of the representations and warranties contained in this Section 3.13 shall
be deemed to relate to environmental matters (which are governed by Section
3.14), employment matters (which are governed by Section 3.15) or tax matters
(which are governed by Section 3.16).
 
Section 3.14        Environmental Matters. Except as disclosed in Schedule 3.14
or as would not reasonably be expected to be material to the applicable Company
or Company Subsidiary, to Seller’s Knowledge:  (a) the Seller and WGL Energy
Services (in either case, in connection with the Projects), the Company, each
Company Subsidiary, and each Project is and at all times (since the direct or
indirect acquisition of such Person by Seller) has been in compliance with all
Environmental Laws; (b) neither Seller nor WGL Energy Services (in either case,
in connection with the Projects), the Company nor any Company Subsidiary has
received written notice of any Environmental Claim that remains pending or
unresolved, and each of Seller and WGL Energy Services (in either case, in
connection with the Projects), Company, and Company Subsidiary is not aware of
any facts or circumstances which could reasonably be expected to form the basis
for any Environmental Claim; (c) there has been no Release by the Seller, WGL
Energy Services, the Company or any Company Subsidiary at any Real Property in
connection with any Project or resulting from the operations of or in connection
with any Project for which the Seller, WGL Energy Services, the Company or any
Company Subsidiary has any Liability or obligation under Environmental Law; (d)
none of the Seller nor WGL Energy Services (in either case, in connection with
the Projects), Company nor Company Subsidiary has stored, disposed of or
transported Hazardous Materials (in connection with a Project) or arranged for
the same in a manner that has given, or would reasonably be expected to give,
rise to any Liability pursuant to any Environmental Law; and (e) all final
environmental investigations, studies, audits, tests, reviews sampling, or other
environmental reports prepared in relation to the Real Property or any Project
located thereon, to the extent commissioned by or in the possession of Seller,
WGL Energy Services, the Company, or Company Subsidiary have been made available
to Buyer.


27

--------------------------------------------------------------------------------

The representations and warranties set forth in this Section 3.14 are Seller’s
sole and exclusive representations and warranties regarding environmental
matters with respect to the Company and each Company Subsidiary, including
claims arising under Environmental Law.
 
Section 3.15         Employment Matters.  The Company and the Company
Subsidiaries (i) do not employ and have not since the direct or indirect
acquisition of such Company or Company Subsidiary by Seller employed any
employees (ii) do not have any Liabilities with respect to any employees of
Seller or any of its Affiliates or any other individuals (including independent
contractors, contract workers, leased employees or temporary employees) that
have performed work at or in connection with any Project or in connection with
the business of the Company, except as would not reasonably be expected to be
material to the applicable Company or Company Subsidiary.
 
Section 3.16          Taxes.  Except as disclosed in Schedule 3.16:
 
(a)          The Company and each Company Subsidiary is treated as an entity
disregarded from its regarded owner within the meaning of Treasury Regulation
Section 301.7701-3(a) for United States federal income tax purposes for all
taxable periods since its date of formation, and no election has been filed with
respect to the Company or any Company Subsidiary so as to cause it to be treated
as an association taxable as a corporation for United States federal income tax
purposes.
 
(b)         To Seller’s Knowledge, the Company and each Company Subsidiary has
timely filed (taking into account any valid extensions) all material income Tax
Returns and material non-income Tax Returns required to be filed by the Company
or such Company Subsidiary.  Any such Tax Returns are true, complete and correct
in all material respects.  The Company and each Company Subsidiary is not
currently the beneficiary of any extension of time within which to file any
material Tax Return other than extensions of time to file Tax Returns obtained
in the ordinary course of business.  To Seller’s Knowledge, all material income
Taxes and material non-income Taxes due and owing by the Company and each
Company Subsidiary, whether or not reflected on any Tax Return, have been paid
or accrued.


28

--------------------------------------------------------------------------------

(c)           To Seller’s Knowledge, no deficiencies for any Taxes have been
proposed, asserted or assessed against the Company, any Company Subsidiary, any
Project, or with respect to any Tax benefits (including the ITC) claimed with
respect to the Project Assets.  There are no ongoing Actions, investigations or
other legal proceedings by any taxing authority against the Company or any
Company Subsidiary.  No notice has been received by the Company, any Company
Subsidiary, Seller or any Affiliate of Seller that any Tax return of the Company
or any Company Subsidiary is under current examination by the IRS or by any
state, local or foreign Tax authority or that any such examination is threatened
or contemplated.
 
(d)           Neither the Company nor any of the Company Subsidiaries has
entered into any “reportable transaction,” as defined in Treasury Regulation
Section 1.6011-4(b).
 
(e)           Each of the Company and Seller is a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
 
(f)           The Company has not nor has any Person acting on behalf the
Company applied to the IRS for a private letter ruling with respect to the
Company, any Company Subsidiary, any Project, or with respect to any Tax
benefits (including the ITC) claimed with respect to the Project Assets,
including any application for a private letter ruling that has been withdrawn.
 
(g)          With respect to each of the Company and the Company Subsidiaries,
each of the representations and warranties that relate to Taxes and that were
made by the Company or the Company Subsidiaries in connection with any tax
equity financing for such entity were, as of the date that they were made, true
and correct in all material respects.
 
(h)          Each of the Company or the Company Subsidiaries, as applicable,
that is characterized as a partnership for U.S. federal income tax purposes has
made or will make (to be effective for the period including the Closing Date) a
valid and effective election under Section 754 of the Code, and each of the
Company or the Company Subsidiaries, as applicable, has not commenced any action
to revoke any election.
 
(i)            None of the real property as to which the Company or the Company
Subsidiaries, as applicable, is obligated, contractually or by applicable Law,
to pay ad valorem taxes: (i) is subject to rollback Taxes or Tax penalties; or
(ii) except as set forth on Schedule 3.16, has been or is entitled to a
preferential or special real estate Tax assessment or Tax treatment.  Any
preferential or special real estate Tax assessment or Tax treatment set forth on
Schedule 3.16 is currently in effect and Seller is not aware of any pending or
threatened loss or challenge to such preferential or special real estate Tax
assessment or Tax treatment.
 
(j)          No position has been taken on any Tax return with respect to the
Company or any Company Subsidiary that is inconsistent with the characterization
of the Echo Master Lease Agreement, or any residential solar lease agreement in
which SF ECHO (or any Affiliate thereof) is the lessor, as a “true lease” for
U.S. federal income tax purposes.  Any payments with respect to the Echo Master
Lease Agreement, or any residential solar lease agreement in which SF ECHO (or
any Affiliate thereof) is the lessor, that is governed by Section 467 of the
Code has been reported consistently with the requirements of Section 467 of the
Code and the Treasury Regulations thereunder.


29

--------------------------------------------------------------------------------

Section 3.17         Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of the
Company as to whom Buyer is or will become obligated to pay as a result of the
consummation of the Transaction.
 
Section 3.18         Affiliate Transactions.  Except for the Transaction
Documents, or as disclosed in Schedule 3.18, after giving effect to the Project
Asset Transfer, neither Seller nor any of its Affiliates shall be a party to any
Contract (including any Intellectual Property license or joint development
agreement) with the Company or any Company Subsidiary.
 
Section 3.19         Indebtedness.  Except as set forth on Schedule 3.19 and as
reflected in the Working Capital, immediately before the Closing: (a) no Company
or Company Subsidiary has any Indebtedness; (b) no Company or Company Subsidiary
has guaranteed or otherwise become responsible for any Indebtedness or other
Liabilities of any Person; and (c) none of any Company’s or Company Subsidiary’s
Membership Interests or other ownership interests, as applicable, or its assets
is encumbered or burdened by any Indebtedness.
 
Section 3.20         Regulatory Matters.  No approval under Section 2.03(a)(1)
of the FPA is required for the Transaction.  Assuming the accuracy of the
representations in Section 5.07, no approval under Section 203(a)(2) of the FPA
is required for the Transaction.  Neither the Company nor any Company Subsidiary
is a “public utility” as defined under Section 201 of the FPA.  The purchase of
the Membership Interests and the consummation of the other transactions
contemplated by this Agreement and the other Transaction Documents will not
cause Buyer to become subject to or not exempt from: (a) rate regulation as a
“public utility” under the Federal Power Act; (b) regulation under the Public
Utility Regulatory Policies Act of 1978 (other than as with respect to an owner
or operator of a qualifying small power production facility); or (c) regulation
as an “electric utility company” or a “holding company” under the Public Utility
Holding Company Act of 2005 (“PUHCA”); provided, however, ownership of the fuel
cell energy Projects listed on Annex II may result in Buyer being subject to
regulation as a “holding company” under PUHCA.
30

--------------------------------------------------------------------------------

Section 3.21          Illegal Payments.  To Seller’s Knowledge, none of Seller,
the Company, any of their respective Company Subsidiaries or any officer,
manager, employee or agent of and acting on behalf of such Seller or the Company
has, with respect to the Companies within the last three (3) years: (a) received
notice of a violation of the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§ 78
dd-1, et seq.), the UK Bribery Act of 2010, or any similar applicable
anti-corruption laws and regulations (collectively, the “Anti-Corruption Laws”);
(b) offered, made or received on behalf of Seller or the Company or any of their
respective Company Subsidiaries any payment or contribution of any kind,
directly or indirectly, including payments, gifts or gratuities (or promises
thereof) of any money or anything of value: to (i) any public official in
violation of any Anti-Corruption Law or otherwise illegally to any person; (ii)
any public official for the purpose of improperly influencing any official act
or decision of such official or improperly inducing him or her to use his or her
influence to affect any act or decision of a governmental authority; or (iii)
any political party or official thereof or candidate for political office for
the purpose of improperly influencing any official act or decision of such
party, official or candidate or inducing such party, official or candidate to
use his, her or its influence to affect any act or decision of a governmental
authority, in the case of the foregoing clauses (ii) and (iii) in order to
assist Seller, the Company or any of their respective Affiliates to obtain or
retain business for, or direct business to, Seller, the Company or any of their
respective Affiliates, as applicable (in each case as it relates to the
Projects); (c) established or maintained any improper unrecorded fund or asset
for any purpose or made any false entries on the books and records of Seller or
the Company or any of their respective subsidiaries for any reason; (d) paid or
delivered any fee, commission or any other sum of money or item of property,
however characterized, to any finder, agent, government official or other party,
in the United States or any other country, which in any manner relates to the
assets of Seller or the Company or any of their respective subsidiaries, the
business or operations of Seller or the Company or any of their respective
subsidiaries which was illegal under any Laws of the United States or any other
country having jurisdiction; or (e) made, requested, accepted, or retained any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
funds in violation of any law, rule or regulation, including Anti-Corruption
Laws.  To Seller’s Knowledge, since the direct or indirect acquisition of the
Company by Seller there have not been any actual or alleged violations,
enforcement actions, penalties or threats of penalty, whistleblower reports,
governmental investigations or audits, voluntary disclosures to a government
agency, or threatened or pending litigation relating to Anti-Corruption Laws,
involving actual or alleged violations of Seller or the Company, or (to Seller’s
Knowledge) any employee or agent acting on behalf of Seller or the Company. 
Seller, the Company and each of their respective subsidiaries are subject to and
currently maintain an anti-corruption compliance program designed to detect and
prevent violations of Anti-Corruption Laws.
 
Section 3.22          Investment Company.  None of the Companies or the Company
Subsidiaries is an “investment company” or a company controlled by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 3.23          Specified Credit Support Obligations.  The obligations
listed on Schedule 3.23: (a) are all of the Support Obligations constituting
credit support or assurance of any kind that have been provided by, on behalf
of, or for the benefit of, each Seller, WGL Energy Services, the Companies or
any Company Subsidiaries; or (b) constitute all of the credit support or
assurance that each Seller and WGL Energy Services (in either case, in
connection with the Projects), each of the Companies or any Company Subsidiary
is currently required by any Law (including any Governmental Approval) or
Contract to provide.


31

--------------------------------------------------------------------------------

Section 3.24          CFIUS.  None of the Companies nor any of the Company
Subsidiaries is, contains, or involves a “pilot program U.S. business” within
the meaning of 31 C.F.R. § 801.213.
 
Section 3.25         Interpretation for Certain Sections of Article III.  Solely
for the purposes of the representations and warranties in the last sentence of
Section 3.05, Section 3.07, Section 3.08, Section 3.09(a), Section 3.09(b), the
materiality qualifiers in Section 3.10(a) and Section 3.10(b), Section
3.12(a)(iii), the first sentence of Section 3.12(b), the first sentence of
Section 3.13(a), Section 3.13(b), Section 3.15 and Section 3.23(i), such
representations and warranties are deemed to be made with respect to the
applicable Company or Company Subsidiary as if the Project Asset Transfer with
respect to the applicable Person has been consummated.
 
Section 3.26       No Other Representations and Warranties.  Except for the
representations and warranties contained in this Article III and Article IV,
neither of Seller, the Company, any Company Subsidiary nor any other Person has
made or makes any other express or implied representation or warranty, either
written or oral, on behalf of Seller, the Company or any Company Subsidiary,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Company or any Company Subsidiary furnished or
made available to Buyer and its Representatives or as to the future revenue,
profitability or success of the Company, any Company Subsidiary or any Project,
or any representation or warranty arising from statute or otherwise in Law;
provided that no representation or warranty is made with regard to: (a) any
projections or other forward-looking statements provided by or on behalf of
Seller, the Company, any Company Subsidiary or any of their respective
Affiliates or the Projects; and (b) the tax consequences to the Buyer of owning
the Membership Interests in the Company except as explicitly set forth in the
Transaction Documents.
 
ARTICLE IV
Representations and Warranties of Sellers
Regarding the Projects
 
Each Seller hereby represents and warrants to Buyer as to itself only, and as to
each Company owned by such Seller and the Company Subsidiary(ies), and
Project(s) directly or indirectly owned by such Seller and WGL Seller represents
and warrants as to WGL Energy Services, in each case, as of the Effective Date
and the Closing Date (unless otherwise indicated), except as disclosed in the
Schedules, as follows:
 
Section 4.01          Projects.  Each Project is listed on Annex II.
 
32

--------------------------------------------------------------------------------

Section 4.02          Project Assets.


(a)           To Seller’s Knowledge, all Project Assets are free and clear of
Encumbrances (other than Permitted Encumbrances) except for Permitted Liens.
 
(b)          Each of the Project Assets relating to each Project is owned or
leased (in the case of real property) by the applicable Company or Company
Subsidiary, and each such Company or Company Subsidiary, as applicable, has
good, valid and marketable title to, has valid rights of use or access (as
applicable) to, and is the sole and exclusive owner of all right, title and
interest in the applicable Project(s) and Project Assets free and clear of all
Encumbrances (other than Permitted Encumbrances) other than Permitted Liens.
 
(c)          As of the Closing Date, all of the respective assets of each
Company and Company Subsidiary, as applicable, are in the sole possession and
control of the Company or Company Subsidiary, as applicable, and, except for
Permitted Liens and as set forth on Schedule 4.02(c), no Person (other than the
applicable Company or Company Subsidiary) owns or has any interest in, or option
or other right (contingent or otherwise), including a right of first refusal or
a right of first offer, in or on or has any Encumbrance (other than Permitted
Encumbrances) on, any Project.
 
(d)          The assets owned by each Company and Company Subsidiary, as
applicable, are all of the material assets used by each such Company or Company
Subsidiary, as applicable with respect to the Projects and such assets comprise
all of the assets, Governmental Approvals, Contracts and rights necessary for
the ownership, development, construction, interconnection, operation and
maintenance of such Project(s).
 
Section 4.03         Permits.  The Company and each Company Subsidiary has all
Permits required to be held by it under existing Laws for the operation and
ownership of the Projects as they are currently constructed and operated and for
the sale of electric energy therefrom, except to the extent that failure to
obtain any such Permit would not reasonably be expected to be material to the
applicable Project, and all such Project Permits are in full force and effect;
provided that no representation is made with respect to Permits that may be
required to be obtained by the Buyer with respect to its ownership of interests
in the Companies or control of the Project Assets.  All Project Permits are
listed in Schedule 4.03 and copies of all such Project Permits have been
provided in the Data Room except, in each case, for any Project Permit the
absence of which would not reasonably be expected to be material to the
applicable Company, Company Subsidiary or Project.  To Seller’s Knowledge, no
event has occurred that would reasonably be expected to result in any material
adverse modification, revocation or termination of any Permit applicable to a
Company, a Company Subsidiary or a Project.

33

--------------------------------------------------------------------------------

Section 4.04          Project Contracts.
 
(a)           Schedule 4.04 contains a true, complete and correct list of the
following Contracts relating to the Projects to which the Company or any Company
Subsidiary is a party or any of the Project Assets are bound, in each case, only
to the extent that such Contract is in effect or, if not in effect, has any
obligations following the Closing, other than Real Property Agreements and the
Company Contracts, except as would not reasonably be expected to be material to
the applicable Company or Company Subsidiary (collectively the “Project
Contracts”); provided, however, any Contract listed on Schedule 4.04 to which
the Company or a Company Subsidiary is not a party is being provided for
informational purposes only  and shall not be deemed a “Project Contract” under
this Agreement:
 
(i)          all Interconnection Agreements for a Project;
 
(ii)         all Power Purchase Agreements, energy savings agreements or energy
services agreements for a Project;
 
(iii)        any Contract providing a warranty for a Project Asset;
 
(iv)        any Contract requiring an aggregate capital expenditure of more than
$250,000 over the stated term of the Contract in connection with the applicable
Project;
 
(v)         any Contract with an obligation to sell or lease any of the
applicable Project Assets with a value in excess of $250,000;
 
(vi)        any Contract establishing any joint venture relating to the
applicable Project;
 
(vii)       any shared facilities (or similar) agreement relating to the
applicable Project;
 
(viii)      any REC Sale Agreement to which a Company or a Company Subsidiary is
party;
 
(ix)        any AMA, DAS Agreement, or O&M Agreement relating to a Project,
Company or Company Subsidiary;
 
(x)          to the extent that any obligations of the contractor thereunder
remain outstanding, any EPC Contract related to a Project, Company or Company
Subsidiary; and
 
(xi)        any local capacity requirement or other revenue or incentive related
to the production of energy.
 
(b)           Each Project Contract is in full force and effect and will not be
breached or rendered invalid or unenforceable as a result of the Transactions,
except as would not reasonably be expected to be material to the applicable
Company or Company Subsidiary.
 
(c)          Neither the Company nor any Company Subsidiary is in violation of
or default under (with or without notice of lapse of time or both), or has
waived or failed to enforce any rights or benefits under any Project Contract,
except as would not reasonably be expected to be material to the applicable
Company or Company Subsidiary.
 
34

--------------------------------------------------------------------------------

(d)          Neither Seller, nor any of Seller’s Affiliates, has received any
written notice of material breach or default of any Project Contract, except as
would not reasonably be expected to be material to the applicable Company or
Company Subsidiary.
 
(e)          Except as set forth on Schedule 4.04(e), neither Seller, nor any of
Seller’s Affiliates have received a written claim for which the Company or any
Company Subsidiary is responsible to provide indemnification pursuant to any
Project Contract, except for claims which, if the allegations contained therein
were accurate, would not be reasonably expected to be material to the applicable
Company or Company Subsidiary.
 
(f)            True and complete copies of all Company Contracts and Project
Contracts have been made available to Buyer in the Data Room.
 
Section 4.05          Real Property.
 
(a)           True and complete copies of all Real Property Agreements have been
made available to Buyer in the Data Room, except as would not reasonably be
expected to be material to the applicable Company or Company Subsidiary.
 
(b)           Each Real Property Agreement is in full force and effect and will
not be breached or rendered invalid or unenforceable as a result of the
Transactions, except as would not reasonably be expected to be material to the
applicable Company or Company Subsidiary.
 
(c)           All fees, rents, taxes, premiums, royalties or other payments
required to be paid by the Company or any Company Subsidiary to any Person under
the applicable Real Property Agreement, whether currently due or payable in the
future or contingently owed, are reflected in the Real Property Agreements.
 
(d)          Neither Seller, nor any of Seller’s Affiliates, has received any
written notice alleging the Company or any Company Subsidiary to be, in material
breach or material default of any of its obligations under the Real Property
Agreements.  To Seller’s Knowledge, there has been no breach or default by any
counterparty to a Real Property Agreement of such counterparty’s obligations
under any Real Property Agreement and no event or condition exists which
requires or permits any counterparty to a Real Property Agreement to cancel,
suspend or terminate performance of any of its obligations under any of the Real
Property Agreements in accordance with the terms and provisions thereof, except
as would not reasonably be expected to be material to the applicable Company or
Company Subsidiary.
 
(e)          To Seller’s Knowledge, there is no pending condemnation (or
similar) action by a Governmental Authority affecting any Real Property or any
portion thereof.  Neither Seller, WGL Energy Services, the Company nor any
Company Subsidiary has received any written notice of any pending condemnation
proceeding against any Real Property.
 
35

--------------------------------------------------------------------------------

(f)          There are no Actions pending or, to Seller’s Knowledge, threatened
in writing against the Real Property, or in connection with the Real Property
Agreements, except as would not reasonably be expected to be material to the
applicable Company, Company Subsidiary or Project.  Except for such proceedings
listed in Schedule 4.05(f), neither Seller, WGL Energy Services, the Company nor
any Company Subsidiary has received any written notice of any pending Actions
against any of the Real Property.
 
(g)           Each Company Subsidiary has a good and valid leasehold interest in
or other right to locate, access, operate and use the applicable Project on the
Real Property that is subject to applicable Real Property Agreement.
 
(h)           To Seller’s Knowledge, there are no condemnation, rezoning or
taking actions pending respecting any Real Property.
 
Section 4.06         Project Reports.  All of the Project Reports relating to
the Projects in the Company’s or any Company Subsidiary’s or their respective
Affiliates’ possession have been made available to Buyer in the Data Room that
are not subject to a confidentiality or other obligation in favor of a third
party, which is not an Affiliate of either Seller, who is unwilling to consent
to such Project Report being made available to Buyer, except to the extent any
failure to make a Project Report available to Buyer would not reasonably be
expected to be material to the applicable Company or Company Subsidiary.
 
Section 4.07        Regulatory Status.  Except for the fuel cell energy Projects
listed on Annex II, each Project is a QF and is eligible for the exemptions from
regulation as set forth in 18 C.F.R. §§ 292.601(c) (including exemption from FPA
Sections 203, 205, and 206), 292.602(b) and 292.602(c).  A QF self-certification
filing has been made with respect to each Project (other than (a) the fuel cell
energy Projects listed on Annex II, and (b) as of the Effective Date, the
Projects listed on Schedule 4.07) that has a power production capacity greater
than 1 MW applying the method of calculation in 18 C.F.R. §292.204; all
representations and information in such self-certification filings were and
remain true, correct and complete in all material respects; and each such
self-certification is in full force and effect.  None of any Company, any
Company Subsidiary or any Project is subject to regulation by any state utility
regulatory commission under applicable Laws as a “utility,” “electric utility,”
“public utility,” “electric corporation,” “public service company” or similar
entity with respect to its rates and finances, obligations to make
utility-related filings (including tariff filings) or utility-related
obligations to the public, except for any such regulation that would not
reasonably be expected to be material to the applicable Company, Company
Subsidiary or Project. Each fuel cell energy Project listed in Annex II is
interconnected directly to the offtaker under the fuel cell Project’s respective
Power Purchase Agreement, and each fuel cell energy Project sells its electrical
output exclusively at retail for use solely by the offtaker under such Power
Purchase Agreement (other than through net metering arrangements between the
customer and the local electric utility as provided in the applicable Power
Purchase Agreement).
 
36

--------------------------------------------------------------------------------

Section 4.08         Interpretation for Certain Sections of Article IV.  Solely
for the purposes of the representations and warrants in Section 4.02(b), Section
4.02(d), the first sentence of Section 4.03, Section 4.04(a), Section 4.04(b),
Section 4.04(c), Section 4.04(d), Section 4.04(e), Section 4.05(a), Section
4.05(b), Section 4.05(c), the second sentence of Section 4.05(d), the first
sentence of Section 4.05(f), Section 4.05(g), Section 4.06 and the third
sentence of Section 4.07,  such representations and warranties are deemed to be
made with respect to the applicable Company or Company Subsidiary as if the
Project Asset Transfer with respect to such Person has been consummated.
 
ARTICLE V
Representations and Warranties of Buyer
 
Buyer hereby represents and warrants to each Seller as of the Effective Date
(unless otherwise indicated), as follows:
 
Section 5.01         Organization and Authority of Buyer.  Buyer is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Delaware. Buyer has all necessary company power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the Transactions.  The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the Transactions have been duly authorized by all
requisite company action on the part of Buyer.  This Agreement has been duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by Seller) this Agreement constitutes a valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity, whether enforcement is sought in a proceeding at law or in
equity.
 
Section 5.02         No Conflicts; Consents.  The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the
Transactions, do not and will not:  (a) result in a violation or breach of any
provision of the organizational documents of Buyer; (b) result in a violation or
breach of any provision of any Law or Governmental Order applicable to Buyer; or
(c) except as disclosed in Schedule 5.02, require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default under or result in the acceleration of any agreement to
which Buyer is a party, except in the cases of clause (b) and clause (c), where
the violation, breach, conflict, default, acceleration or failure to give notice
would not reasonably be expected to materially and adversely affect Buyer’s
ability to consummate the Transactions.  No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
Transactions, except for such filings as disclosed in Schedule 5.02 and such
consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which would not reasonably be expected to materially and adversely
affect Buyer’s ability to consummate the Transactions.
 
37

--------------------------------------------------------------------------------

Section 5.03          Investment Purpose.  Buyer is acquiring the Membership
Interests solely for its own account for investment purposes and not with a view
to, or for offer or sale in connection with, any distribution thereof.  Buyer
acknowledges that the Membership Interests are not registered under the
Securities Act of 1933, or any state securities Laws, and that the Membership
Interests may not be transferred or sold except pursuant to the registration
provisions of the Securities Act of 1933, or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable. 
Buyer is able to bear the economic risk of holding the Membership Interests for
an indefinite period (including total loss of its investment), and has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risk of its investment.
 
Section 5.04          Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of Buyer.
 
Section 5.05         Sufficiency of Funds.  As of the Closing Date, Buyer has
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Closing Payment (less the Deposit and the
interest accrued thereon) and consummate the Transactions and the Transaction
Documents.
 

Section 5.06          Legal Proceedings.  There are no Actions pending or, to
Buyer’s knowledge, threatened in writing against or by Buyer or any Affiliate of
Buyer that challenge or seek to prevent, enjoin or materially and adversely
alter or delay the Transactions.
 
Section 5.07          Regulatory Matters.  Buyer is not a “holding company” as
defined in PUHCA.
 
Section 5.08          Project Insurance. Buyer acknowledges that the Project
Insurance will terminate as to the Projects on the Closing Date.
 
38

--------------------------------------------------------------------------------

Section 5.09         Independent Investigation.  Buyer has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Company and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of Seller and the Company for such purpose.  Buyer acknowledges and
agrees that:  (a) in making its decision to enter into this Agreement, the other
Transaction Documents and to consummate the Transactions, Buyer has relied
solely upon its own investigation and the express representations and warranties
of Seller set forth in Article III and Article IV (including the related
portions of the Schedules); and (b) neither of Seller or the Company nor any
other Person has made any representation or warranty as to Seller, the Company
or this Agreement, except as expressly set forth in Article III and Article IV
(including the related portions of the Schedules).
 
Section 5.10          Compliance with Laws.  Buyer is in compliance with all
Laws applicable to it or its business, properties or assets, except where the
failure to be in compliance would not reasonably be expected to materially and
adversely affect Buyer’s ability to consummate the Transactions.
 
ARTICLE VI
Covenants
 
Section 6.01         Conduct of Business Prior to the Closing.  From the
Effective Date until the Closing, except: (i) as otherwise provided in this
Agreement, by Law, pursuant to a Contract in effect as of the Effective Date, or
the Project Asset Transfer; (ii) as otherwise consented to in writing by Buyer;
or (iii) as necessary to take any action deemed urgent in order to remedy or
mitigate the effects of an emergency with respect to a Company, a Company
Subsidiary or a Project, each Seller shall, and shall cause the Companies and
Company Subsidiaries to:
 
(a)           conduct the business of such Company and Company Subsidiary and
their respective Projects in the ordinary course of business, consistent with
past practices in all material respects and in accordance with the Good Utility
Practices;
 
(b)           promptly notify Buyer of any default under any Company Contracts,
Project Contracts or Real Property Agreements or violation of any Governmental
Approval of which it becomes aware;
 
(c)           not enter into, amend or modify in any material respect, assign,
or terminate any Company Contracts, Project Contracts or Real Property
Agreements;
 
(d)           not amend or modify in any material respect, or terminate any
lease, except with respect to the termination of the Echo Master Lease
Agreement;
 
(e)            not sell, lease, license, assign or transfer (including transfers
to either Seller or any of their Affiliates) any assets of any Company or
Company Subsidiary, except with respect to the Echo Master Lease Agreement;
 
(f)            not make any material change in the accounting methods used by
Sellers for any Company or Company Subsidiary, except as required by GAAP;
 

39

--------------------------------------------------------------------------------

(g)          not merge or consolidate with any other entity, undertake any
recapitalization, adopt any plan of dissolution or liquidation, make any
voluntary bankruptcy or insolvency filing (or consent to any such involuntary
filing) or reorganization, or not maintain its existence as a limited liability
company;
 
(h)           not incur or assume any Indebtedness other than that which is
satisfied and released in full prior to the Closing;
 
(i)           not redeem or repurchase, directly or indirectly, any equity
interests of the Company or declare, set aside or pay any dividends or make any
other distributions (whether in cash or in kind) with respect to the equity
interests of the Company, provided that the Company shall be permitted to make
cash dividends prior to September 1, 2019;
 
(j)            not issue, sell, pledge or transfer any equity interests of the
Company or enter into any agreement for the sale, voting, registration or
repurchase of any equity interests of the Company (including any securities
convertible into or exchangeable for, or options with respect to, or warrants to
purchase or rights to subscribe for, any such equity interests);
 
(k)           not voluntarily incur, create or assume any Encumbrance (other
than Permitted Encumbrances) other than Permitted Liens;
 
(l)           not make or change any material Tax election, file any material
amended Tax Return, enter into any closing agreement, settle any material Tax
claim or assessment relating to the Company, surrender any right to claim a
refund of material Taxes, or consent to any extension or waiver of the
limitation period applicable to any material Tax claim or assessment relating to
the Company;
 
(m)          not release, waive, settle or compromise any dispute for amounts
over $100,000 or that would restrict the business in any material respect;
 
(n)           not hire any employees;
 
(o)           not enter into any transaction or Contract with either Seller or
any of their Affiliates other then as contemplated herein;
 
(p)           not amend the Charter Documents of the Company, except for
ministerial amendments;
 
(q)           not accelerate the collection of accounts receivables, or delay
the payment of accounts payables or take any other action that would change the
historical working capital practices of the Companies; and
 
(r)            not commit or agree to do any of the foregoing.
 
40

--------------------------------------------------------------------------------

Section 6.02         Access to Information.  From the Effective Date until the
Closing, Sellers shall, and shall cause the Companies and the Company
Subsidiaries to use commercially reasonable efforts to:  (a) grant Buyer and its
Representatives and counsel reasonable access to and the right to inspect all of
the Real Property, properties, assets, premises, books and records, contracts,
agreements and other documents and data related to the Companies, the Company
Subsidiaries and the Projects; (b) furnish Buyer and its Representatives and
counsel with such financial, operating and other data and information related to
the Companies, the Company Subsidiaries and the Projects as Buyer or any of its
Representatives and counsel may reasonably request; and (c) instruct the
Representatives and counsel of Sellers and the Companies to cooperate with Buyer
in its investigation of the Companies, the Company Subsidiaries and the
Projects; provided, however, that any such investigation shall not:  (i)
interfere unreasonably with normal operations of (A) a Seller, any Company, any
Project or any customer of a Seller or any Company or (B) Sellers’ or their
Affiliate’s execution of their respective obligations hereunder; (ii) violate
any applicable Laws or safety and security procedures or rules of a Seller, any
Company, any Project or any customer of a Seller or any Company; or (iii) in the
reasonable opinion of counsel, infringe upon any attorney-client work product or
like privilege.  All requests by Buyer for access pursuant to this Section 6.02
shall be submitted or directed exclusively to Sellers.  Prior to the Closing,
without the prior written consent of Sellers, which may be withheld in Sellers’
sole discretion, Buyer shall not contact any suppliers to, or customers of, any
Seller or any Company, and Buyer shall have no right to perform air, surface,
invasive or subsurface investigations of the Real Property or invasive or
destructive sampling of any Project Assets.  Buyer shall, and shall cause its
Representatives and counsel to, abide by the terms of the Confidentiality
Agreement with respect to any access or information provided pursuant to this
Section 6.02.  Notwithstanding anything to the contrary in the Confidentiality
Agreement, Buyer agrees to indemnify and hold harmless each Seller, each Company
and each of their respective Affiliates, contractors, agents or employees
against and from any Loss arising from Buyer’s or any of its representatives’ or
contractors’ conduct of the due diligence activities permitted by this Section
6.02 or any breach of this Section 6.02.
 
Section 6.03         Supplement to Schedules.  From time to time prior to the
Closing, but in no event more than once in every seven (7) day period, the
Sellers shall have the right (but not the obligation) to supplement or amend the
Schedules with respect to any matter hereafter arising or of which it becomes
aware after the Effective Date (each a “Schedule Supplement”). The Sellers shall
deliver any Schedule Supplement no later than three (3) Business Days prior to
the Closing Date or, if less than three (3) Business Days prior to the Closing
Date, a period prior to the Closing Date which Buyer acknowledges in writing was
reasonably sufficient to review such information. Any disclosure in any such
Schedule Supplement shall not be deemed to have cured any inaccuracy in or
breach of any representation or warranty contained in this Agreement, including
for purposes of the indemnification or termination rights contained in this
Agreement or of determining whether or not the conditions set forth in Section
8.02 have been satisfied; provided, however, that if Buyer has the right to, but
does not elect to, terminate this Agreement pursuant to Section 10.01 or
determine the conditions set forth in Section 8.02(q) have not been satisfied
within five (5) Business Days of its receipt of such Schedule Supplement, then
Buyer shall be deemed to have irrevocably waived any right to terminate this
Agreement or to determine that the conditions set forth in Section 8.02(q) have
not been satisfied with respect to only such matter solely based on the facts
and circumstance as it was disclosed to Buyer at the time of the Schedule
Supplement, taken by itself; provided, however, that the foregoing waiver shall
not affect Buyer’s right to terminate this Agreement or to determine that the
conditions set forth in Section 8.02(q) have not been satisfied if either the
facts and circumstances with respect to such matter materially change from those
disclosed to the Buyer at the time of the Schedule Supplement or additional
matters are disclosed in subsequent Schedule Supplements which, when taken
together with the matters presently disclosed, would in the aggregate permit the
Buyer to terminate this Agreement or to determine that the conditions set forth
in Section 8.02(q) have not been satisfied.  For avoidance of doubt, no Schedule
Supplement shall affect any right of indemnification under this Agreement.
 
41

--------------------------------------------------------------------------------

Section 6.04          Officer, Manager and Director Indemnification.
 
(a)           Buyer agrees that all rights to indemnification, advancement of
expenses and exculpation by the Company now existing in favor of each Person who
is now, or has been at any time prior to the Effective Date or who becomes prior
to the Closing Date, an officer, manager or director of the Company, as provided
in the certificate of formation or the operating agreement of the Company, in
each case as in effect on the date of this Agreement, or pursuant to any other
agreements in effect on the Effective Date and disclosed in Schedule 6.04(a),
shall survive the Closing Date and shall continue in full force and effect in
accordance with their respective terms.
 
(b)         The obligations of Buyer and the Company under this Section 6.04
shall not be terminated or modified in such a manner as to adversely affect any
officer, manager or director to whom this Section 6.04 applies without the
consent of such affected officer, manager or director (it being expressly agreed
that the officers, managers and directors to whom this Section 6.04 applies
shall be third-party beneficiaries of this Section 6.04, each of whom may
enforce the provisions of this Section 6.04).
 
(c)          In the event Buyer, the Company or any of their respective
successors or assigns:  (i) consolidates with or merges into any other Person
and shall not be the continuing or surviving corporation or entity in such
consolidation or merger; or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of Buyer or the
Company, as applicable, shall assume all of the obligations set forth in this
Section 6.04.
 
42

--------------------------------------------------------------------------------

Section 6.05          Confidentiality.
 
(a)           This Agreement and all information disclosed to a Party by another
Party pursuant to this Agreement shall be governed by the Confidentiality
Agreement and the Parties shall abide by the provisions of the Confidentiality
Agreement; provided that nothing in this Section 6.05 shall limit the disclosure
by any Party of any information in connection with any litigation between the
Parties (provided that such Party has taken all reasonable actions to limit the
scope and degree of disclosure in any such litigation).
 
(b)          After the Closing, each Party agrees to treat and hold as
confidential any information concerning the business and affairs of the other
Party to which such Closing relates, which is not already generally available to
the public (the “Confidential Information”), refrain from using any of the
Confidential Information other than in accordance with this Agreement, for
purposes internal to Seller and its Affiliates or as otherwise agreed in writing
between Seller or any of its Affiliates and Buyer or any of its Affiliates.  In
the event that a Party is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, such Party shall (to the extent practical given the circumstances)
notify the other Parties promptly of the request or requirement so that the
other Parties may seek an appropriate protective order or waive compliance with
the provisions of this Section 6.04(b).  If, in the absence of a protective
order or the receipt of a waiver hereunder, a Party is, on the advice of
counsel, compelled to disclose any Confidential Information to any tribunal,
such Party may disclose the Confidential Information to the tribunal; provided
that such Party shall use commercially reasonable efforts to obtain, at the
request and expense of any other Party, an order or other assurance that
confidential treatment shall be accorded to such portion of the Confidential
Information required to be disclosed as a Party shall designate.
 
(c)           Notwithstanding the foregoing provisions of this Section 6.05 or
the Confidentiality Agreement, Buyer agrees that Sellers may, indirectly or
directly, through one or more intermediaries, furnish this Agreement to any
Person in connection with the termination of any other agreement with respect to
the acquisition of any of the Projects by such Person.
 
43

--------------------------------------------------------------------------------

Section 6.06          Governmental Approvals and Other Third-Party Consents.
 
(a)          From the Effective Date through the Closing Date, each Party shall
(and shall each cause their respective Affiliates to) use commercially
reasonable efforts to make or obtain all notices, filings, consents, waivers,
confirmations and approvals of Governmental Authorities that any of Seller,
Buyer or their respective Affiliates are required to make or obtain before the
Closing in order to consummate the Transactions and maintain such consents in
full force and effect once made or obtained, which shall include to:  (i) make
or cause to be made any filings required under any foreign, federal, state or
local Laws with respect to the Transactions, in each case, as promptly as is
reasonably practicable, and to pay any fees due from it in connection with such
filings; (ii) cooperate with the other Party and furnish all information in such
Party’s possession that is necessary in connection with such other Party’s
filings; (iii) use commercially reasonable efforts to cause the expiration of
the notice or waiting periods under any Laws with respect to the Transactions as
promptly as is reasonably practicable; (iv) promptly inform the other Party of
any communication from or to, and any proposed understanding or agreement with,
any Governmental Authority in respect of such filings, and permit the other
Party to review in advance any proposed communication by such Party to any
Governmental Authority to the extent it is reasonably practicable to do so; (v)
consult and cooperate with the other Party in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments and opinions made or
submitted by or on behalf of any Party in connection with all meetings, actions
and proceedings with Governmental Authorities relating to such filings; (vi)
comply, as promptly as reasonably practicable, with any requests received by
such Party or any of its Affiliates under any Laws for additional information,
documents or other materials; (vii) use commercially reasonable efforts to
resolve any objections as may be asserted by any Governmental Authority with
respect to the Transactions; (viii) use commercially reasonable efforts to
contest and resist any action or proceeding instituted (or threatened in writing
to be instituted) by any Governmental Authority challenging the Transactions as
being in violation of any Law; (ix) request expedited and, as appropriate,
confidential treatment of any such filings; and (x) cooperate in good faith with
all Governmental Authorities and not take any action that would reasonably be
expected to adversely affect the approval of any Governmental Authority of any
of the aforementioned filings.
 
(b)         No Party shall agree to participate in any meeting with any
Governmental Authority in respect of any filings, investigation or other inquiry
related to the Transactions, unless it consults with the other Party in advance
and, to the extent permitted by such Governmental Authority, gives the other
Party the opportunity to attend and participate at such meeting including with
or through the Representatives and counsel of the other Party.  Subject to the
Confidentiality Agreement and Section 6.05, the Parties shall provide each other
with copies of all correspondence, filings or communications between them or any
of their Representatives or counsel, on the one hand, and any Governmental
Authority or members of its staff, on the other hand, with respect to this
Agreement and the Transactions; provided, however, that either Party may redact
from any filings provided to the other Party hereunder, and shall not be
required to provide any materials or information hereunder, to the extent such
filings, materials or information relate to the providing Party and not to the
Company.
 
(c)          HSR Act.  As promptly as reasonably practicable, but in no event
later than fifteen (15) Business Days after the Effective Date, or such other
time as mutually agreed upon by the Parties, Seller and Buyer shall prepare and
file all filings applicable to it in connection with the Transactions that may
be required under the HSR Act. Subject to Section 6.06:  (a) each Party shall
cooperate in good faith with the other Party in the preparation of all necessary
filings and shall make its initial HSR Act filing on the same date; and (b)
Buyer and each Seller shall and shall cause its respective Affiliates to, use
commercially reasonable efforts to cause the expiration of any applicable notice
or waiting periods under the HSR Act with respect to the Transactions as
promptly as is reasonably practicable, including complying with any requests
received by Buyer or either Seller or any of their respective Affiliates, as
applicable, from a Governmental Authority under the HSR Act for additional
information, documents or other materials.  Buyer shall pay all fees payable to
the United States Government in connection with the filings under the HSR Act,
if any.
 
44

--------------------------------------------------------------------------------

(d)         Buyer shall not contact CFIUS with respect to the Transactions, or
file a voluntary notification with CFIUS pursuant to Section 721 of the Defense
Production Act of 1950, as amended.  In the event that Buyer receives notice
that CFIUS has requested a notification or initiated a review of the
Transactions pursuant to 31 C.F.R. § 800.401(b) or (c), Buyer shall promptly
provide notify Sellers of such notice.  Buyer reserves the right to comply with
any such request from CFIUS and to cooperate with any review initiated by
CFIUS.  Buyer agrees that Sellers shall have no obligation to repurchase any of
the Membership Interests in the event that CFIUS orders Buyer to divest any of
such Membership Interests.
 
(e)          Notwithstanding the foregoing, solely with respect to approval of a
Governmental Authority under the HSR Act or by FERC, Buyer and its Affiliates
shall not be required to commit to or effect (and Sellers shall not commit to or
effect without the consent of Buyer) (i) the sale or disposition of, or
prohibition or limitation on the ownership or operation by Buyer or any of its
subsidiaries of specific assets or categories of assets or businesses; (ii) the
amendment or termination of existing contracts, licenses or other relationships;
(iii) the entering into of new contracts, licenses or other relationships; and
(iv) behavioral commitments limiting or modifying Buyer’s or any of its
Affiliates’ rights of ownership in, or ability to conduct the business of, one
or more of its operations, divisions, businesses, product lines or assets.
 
(f)           As soon is as practicable, but in any event, prior to the Closing
Date, Sellers shall (or shall cause their respective Affiliates to):  (i) file a
QF self-certification with respect to (A) each Project set forth on Schedule
4.07 and (B) any other Projects (other than the fuel cell energy Projects listed
on Annex II) that have a power production capacity greater than 1 MW, applying
the method of calculation in 18 C.F.R. §292.204, with respect to which such
filing has not been made as of the Effective Date; (ii) submit to the FERC
Office of Enforcement a self-report related to the wholesale sale of energy,
capacity or ancillary services from any Late QF Project prior to the QF
self-certification of any such Late QF Project; and (iii)  file with FERC a
refund report related to the wholesale sale of energy, capacity or ancillary
services from any Late QF Project prior to the QF self-certification of such
Late QF Projects and request from FERC an order accepting the refund report.
 
45

--------------------------------------------------------------------------------

Section 6.07          Books and Records.
 
(a)           Subject to its confidentiality obligations hereunder and under the
terms of the Confidentiality Agreement, Seller shall have the right to retain a
copy of all books and records delivered to Buyer.
 
(b)           In order to facilitate the resolution of any claims that may be
made by or against or incurred by Buyer or the Company after the Closing, for a
period of five (5) years following the Closing, Buyer shall:
 
(i)          retain the books and records (including personnel files) acquired
from Seller which relate to any of the Company, the Company Subsidiaries and
their operations for periods prior to the Closing; and
 
(ii)         upon reasonable notice, afford the Representatives of Seller or the
Company reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records.
 
(c)           Neither Buyer nor Seller shall be obligated to provide the other
Party with access to any books or records (including personnel files) pursuant
to this Section 6.07 where such access would violate any Law.
 
Section 6.08         Closing Conditions.  From the Effective Date until the
Closing, each Party shall, and Seller shall cause the Company or the Company
Subsidiaries, as applicable, to, use commercially reasonable efforts to take
such actions as are reasonably necessary to satisfy the closing conditions set
forth in Article VIII.
 
Section 6.09         Public Announcements.  Except for statements made or
issued:  (a) pursuant to the Securities Act, the Securities Exchange Act of 1934
or any Canadian Securities Laws; (b) pursuant to any listing agreement with any
national securities exchange in Canada or the United States or the National
Association of Securities Dealers, Inc.; or (c) as otherwise required by
applicable Law, no Party shall issue, or permit any agent or Affiliate of such
Party to issue, any press releases or otherwise make, or cause any agent or
Affiliate of such Party to make, any public statements with respect to this
Agreement or the Transactions without the prior written consent of the other
Parties, provided that for any disclosures under clauses (a) through (c) above,
no Party shall be permitted to disclose any schedules, annexes or exhibits to
this Agreement without the prior consent of the other Parties.  The releasing
Party shall provide a copy of such proposed press release or statement to the
other Party at least two (2) Business Days before releasing it to the public and
incorporate any reasonable changes which are suggested by the non-releasing
Party prior to releasing or making the statement.  Following the consummation of
the Closing, the Parties shall cooperate to prepare a press release with respect
to Transactions which shall be in substance mutually acceptable to Buyer and
Sellers.
 
46

--------------------------------------------------------------------------------

Section 6.10          Further Assurances.
 
(a)           Following the Effective Date, each of the Parties shall, and shall
cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions as may be reasonably required to carry out the provisions hereof and
give effect to the Transactions.
 
(b)          Promptly following the Closing, Sellers shall request the prompt
return or destruction of all non-public information concerning the Companies or
the Company Subsidiaries theretofore furnished to any Person (other than Buyer)
with whom a confidentiality agreement related to the proposed Transaction was
entered into at any time within the six (6) month period immediately preceding
the Effective Date.
 
(c)           Within five (5) Business Days following the Closing Date, Seller
shall have provided Buyer (including by electronic delivery) with the books and
records of the Company, the Company Subsidiaries and the Projects relating to
periods prior to the Closing Date (in each case, for the immediately preceding
three (3) years), to the extent such books are records are reasonably available
to the Company or any Company Affiliate.
 
Section 6.11          Delayed Project Transfer.
 
(a)           After the Effective Date, Sellers shall use commercially
reasonable efforts to complete, and cause their Affiliates to complete, the
transactions contemplated by the Project Asset Transfer by September 1, 2019.
 
(b)          Notwithstanding anything to the contrary contained in this
Agreement, to the extent that the assignment, transfer, conveyance or delivery
or attempted assignment, transfer, conveyance or delivery to Arcadia Solar or
Arcadia Fuel Cell of any Project or associated Project Asset would require any
governmental or third-party authorizations, approvals, consents or waivers
(“Transfer Consents”), Sellers shall, and shall direct their Affiliates to use
commercially reasonable efforts to obtain such Transfer Consents prior to
September 1, 2019, and if not obtained by then, then by Closing, provided that
if any such Transfer Consents shall not have been obtained prior to the Outside
Termination Date, and the conditions to Closing set forth in Article VIII have
otherwise all been satisfied or waived, including Section 8.02(k): (i) the
Closing shall proceed without the assignment, transfer, conveyance or delivery
of any such Project; (ii)  Section 6.11(c) shall apply to the Parties with
respect to any such Project; and (iii) for the purposes of Sections 3.04(a),
3.04(b), 3.05, 4.02(b) and 4.02(c) and Article V as of the Closing Date, Annex
II shall be updated to remove the references to any Project not being assigned,
transferred, conveyed or delivered as of the Closing, which shall thereafter be
subject to the terms of this Section 6.11.
 
47

--------------------------------------------------------------------------------

(c)          This Agreement shall not constitute an agreement to assign or
transfer any Project or Project Asset if an attempted assignment or transfer
thereof, without the consent of a third party (including any Governmental
Authority), would constitute a breach or other contravention thereof or a
violation of Law or would in any way adversely affect the rights of the Company
or any Company Subsidiary.  In the event that any Transfer Consents have not
been obtained as of Closing as set forth in Section 6.11(b), Sellers, on the one
hand, and Buyer, on the other hand, shall negotiate in good faith to enter into
a mutually acceptable agreement under which: (i) the applicable Project shall be
transferred to the Buyer or the Company, as applicable, promptly after the
respective Transfer Consent has been obtained; (ii) the Purchase Price paid to
the applicable Seller by Buyer on the Closing Date shall include the amount as
set forth on Annex IV with respect to such Project as if the relevant Transfer
Consent had been obtained prior to the Closing Date; (iii) the terms of Sections
3.04(a), 3.04(b), 3.05, 4.02(b) and 4.02(c) and Article V shall be incorporated
into such agreement as applied to such Project; and (iv) (A) Sellers shall
deliver a monthly report to Buyer with respect to the economics of such Project
from and after September 1, 2019 (which Buyer shall have a reasonable
opportunity to review and Sellers shall take in consideration good faith any
reasonable comments of Buyer), and (B) the applicable Company (which following
the Closing shall be owned by the Buyer) shall be deemed to, in compliance with
Law, obtain the economic benefits and assume the obligations and bear the
economic burdens associated with such Project in accordance with this Agreement,
including subcontracting, sublicensing or subleasing to the Company, or under
which the applicable Seller would, at the Company’s expense, enforce for the
benefit of the Company any and all of its rights against a third party
(including any Governmental Authority) associated with such Project, claim,
right or benefit (collectively, “Third Party Rights”), and Sellers would
promptly pay to the Company when received all economic benefits (less the
economic obligations and economic burdens, but including associated Tax benefits
and burdens to the applicable Company and/or Seller (assuming a Tax rate equal
to the then-highest marginal federal income tax rate applicable to U.S.
corporations, as in effect from time to time), including any economic burden
associated with any drawdown or claim related to any Unreleased Support
Obligations related to such Project which results from an event occurring on or
after September 1, 2019 but prior to the Closing, received (or incurred) by the
applicable Seller or any of its Affiliates in connection with such Project until
the relevant Transfer Consent is received (at which time such Project will be
formally transferred and assigned to the Company).  In connection with such an
agreement, Buyer shall indemnify and hold harmless Sellers and any of their
Affiliates, contractors, agents or employees against and from any Loss arising
from any Seller’s use or operation of any such Project that is not transferred
as of the Closing Date pursuant to such agreement, except to the extent such
Loss results from Sellers failure to operate such Project in accordance with
Good Utility Practices.
 
(d)           To the extent that, by one hundred eighty (180) days after the
Closing Date, any Project subject to an agreement described in Section 6.11(c)
has not been assigned, transferred, conveyed or delivered to Buyer, Buyer shall
then have the option of determining, in its sole discretion, whether to extend
the time period for the agreement described in Section 6.11(c) for another one
hundred eighty (180) days following the termination of the initial period of one
hundred eighty (180) days after the Closing Date.  Buyer shall notify Sellers in
writing of such determination and (i) if Buyer chooses not to extend the time
period, or (ii) it has been three hundred sixty (360) days after the Closing
Date, Sellers shall promptly (but not later than ten (10) Business Days
following the receipt of such notification) pay to Buyer the (X) the sum of (I)
amount set forth on Annex IV with respect to such Project Asset which was paid
by Buyer to Sellers on the Closing Date plus (II) any amount paid by Buyer for
indemnification in accordance with Section 6.11(c), minus (Y) any amounts paid
by Sellers to Buyer pursuant to Section 6.11(c)(ii).  If the amount paid by
Sellers to Buyer pursuant to Section 6.11(c)(ii) exceeds the sum of (x) amount
paid by Buyer to Sellers as described in Section 6.11(c)(i) plus (y) any amount
paid by Buyer for indemnification in accordance with Section 6.11(c), then Buyer
shall promptly (but not later than ten (10) Business Days following the giving
of such notification) pay an amount equal to such difference to Sellers.  Any
net payment by Sellers pursuant to this Section 6.11(d) shall be treated by the
Parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.
 
48

--------------------------------------------------------------------------------

Section 6.12        Excluded Assets.  Nothing in this Agreement shall be
construed as conferring on Buyer, and Buyer is not acquiring pursuant to this
Agreement, any right, title or interest in, to or under any of the Excluded
Assets.  At or prior to the Closing, one or more Affiliates of Sellers shall
convey all of the Project’s rights, title and interest, if any, in the Excluded
Assets to the applicable Seller or an Affiliate of such Seller.  Buyer agrees
that any payment received by Buyer or the Company after Closing with respect to
an Excluded Asset shall be promptly remitted to Sellers.
 
Section 6.13         Return of Support Obligations.  If any Support Obligations
listed on Schedule 6.13 (excluding any Seller Cash Collateral) remain in effect
as of the Closing Date (“Unreleased Support Obligations”), and Sellers
nevertheless wish to proceed with Closing, then:
 
(a)          Buyer shall diligently seek to cause all such Unreleased Support
Obligations to be replaced with letters of credit, guaranties or other security
acceptable to the beneficiary thereof, as applicable, in accordance with the
terms and conditions of the applicable Permit or Contract and, in connection
therewith, with respect to any Unreleased Support Obligation represented by a
letter of credit or guarantee, Buyer shall (or shall cause the applicable
beneficiary thereof to) use commercially reasonable efforts to return such
Unreleased Support Obligation to the applicable Seller or the applicable issuer
of such Unreleased Support Obligation, as applicable, together with a
cancellation request executed by the applicable beneficiary thereof; and



49

--------------------------------------------------------------------------------

(b)          (i) On and after the Closing Date, if a beneficiary of any
Unreleased Support Obligation with respect to which the applicable Seller or its
Affiliates (excluding the Companies and the Company Subsidiaries) has not been
released draws or collects on any such Unreleased Support Obligation or the
applicable Seller and/or its Affiliates (excluding the Companies and the Company
Subsidiaries), as applicable, incur a cost or expense on account of any such
Unreleased Support Obligation and (ii) the event or condition giving rise to
such drawing or demand under any such Unreleased Support Obligation has occurred
on or after the Closing Date, Buyer shall, within fifteen (15) days after the
applicable Seller notifies Buyer in writing of such drawing or payment,
reimburse the applicable Seller and/or such Affiliate thereof, as applicable,
for the amount of a drawing or payment under such Unreleased Support Obligation
paid or incurred by the applicable Seller and/or such Affiliates, as applicable,
in connection with such Unreleased Support Obligation.  Notwithstanding anything
to the contrary provided herein, if the event or condition giving rise to such
drawing or demand under any such Unreleased Support Obligation has occurred
before the Closing Date, Buyer shall not be responsible for any such cost,
expense or loss arising under such Unreleased Support Obligation and all such
costs, expenses or losses shall be borne solely by the applicable Seller and/or
its applicable Affiliates.  To the extent that any such payment or reimbursement
is not made as provided above within fifteen (15) days after the applicable
Seller notifies Buyer in writing of such drawing or payment recoverable pursuant
to the first sentence of this Section 6.13(b), such drawing or payment shall
bear interest (y) in respect of any Unreleased Support Obligation that accrues
interest, at the rate per annum at which such Unreleased Support Obligation
accrues interest or (z) in respect of any Unreleased Support Obligation that
does not accrue interest, at a rate equal to Reference Rate plus one and
one-half percent (1.5%) per annum, in either case, from the date that Buyer
shall have been obligated to reimburse the applicable Seller and/or its
Affiliates under this Section 6.13(b) through the date of payment.  Buyer shall
indemnify the applicable Seller and/or its applicable Affiliates for any
reasonable and documented expenses incurred by the applicable Seller and/or its
Affiliates solely in connection with enforcing Buyer’s obligation to make any
reimbursement that is required but not timely made pursuant to this Section
6.13(b).
 
Section 6.14          SFGF II’s Approved Project Company Purchase Obligations.
 
(a)           With respect to the Projects listed on Schedule 6.14(a) at
Closing, Buyer agrees that, from and after the Closing Date, as owner of one
hundred percent (100%) of the SFGF II Membership Interests:  if and to the
extent that Buyer determines in good faith that based on the information
provided by Sellers, that all conditions precedent to Section 4.1(a) (the
“Objective Conditions”) of the SFGF II MPA will be met with respect to any such
Project,  in accordance with the terms and conditions set forth in the SFGF II
MPA and the SFGF II LLC Agreement, Buyer, as “Managing Member” of SFGF II shall
seek the approval of the holders of the SFGF II Class A Units for each such
Project to be considered an “Approved Project” such that SFGF II will purchase
the “Approved Project Company” under the SFGF II MPA prior to its Completion
Deadline.
 
(b)          Buyer agrees that in the event any of the Projects listed on
Schedule 6.14(a) at Closing  is not purchased by SFGF II pursuant to Section
6.14(a), notwithstanding that the Objective Conditions have been met with
respect to any such Project, as a result of the failure of the holders of the
SFGF II Class A Units to provide approval under Section 6.03(x) of the SFGF II
LLC Agreement, then Buyer shall, subject to terms and conditions substantially
similar to the terms and conditions set forth in the SFGF II MPA  (including (x)
that such Project will have only achieved “Interim Completion” (as defined in
the SFGF II MPA) at the time of such purchase and (y) that WGL Seller complete
such Project on substantially similar terms as set forth in Section 3.1 of the
SFGF II MPA) or as otherwise mutually agreed by the Buyer and WGL Seller,
purchase such Project from WGL Seller for the price set forth on Schedule
6.14(a); provided that WGL Seller provides Buyer with at least ten (10) Business
Days prior written notice.
 
50

--------------------------------------------------------------------------------

(c)          With respect to the Project listed on Schedule 6.14(c) at
Closing,   Buyer shall, subject to terms and conditions substantially similar to
the terms and conditions set forth in the SFGF II MPA (including (x) that such
Project will have only achieved “Interim Completion” (as defined in the SFGF II
MIPA) at the time of such purchase and (y) that WGL Seller complete such Project
on substantially similar terms as set forth in Section 3.1 of the SFGF II MPA)
or as otherwise mutually agreed by the Buyer and WGL Seller, purchase such
Project from WGL Seller for the price set forth on Schedule 6.14(c); provided
that WGL Seller provides Buyer with at least ten (10) Business Days prior
written notice.
 
(d)           As of the Closing, Seller shall update (i) Schedule 6.14(a) to
remove any Project set forth therein that is already owned by SFGF II at such
time and (ii) Schedule 6.14(c) to remove the Project set forth therein if such
Project is already owned by Arcadia Solar at Closing, provided that, for the
sake of clarity, through its purchase and acquisition of Arcadia Solar, the
Parties hereby agree that (A) Buyer shall only be required to purchase the
Project set forth on Schedule 6.14(c) at Closing subject to substantially
similar terms and conditions as set forth in the SFGF II MPA (including (x) that
such Project will have only achieved “Interim Completion” (as defined in the
SFGF II MIPA) at the time of Closing and (y) that WGL Seller complete such
Project on substantially similar terms as set forth in Section 3.1 of the SFGF
II MPA) and (B) if the conditions set forth in clause (A) of this Section
6.14(d)(ii) are not met, such Project shall remain on Schedule 6.14(c) at
Closing.
 
Section 6.15         Remediation Expenditures.  Seller shall, prior to the
Closing of the Transactions, use commercially reasonable efforts to complete all
of the remediation projects and other ordinary course repairs and equipment
replacements set forth on Schedule 6.15.  If any such remediation is not fully
completed as of the Closing, Seller shall reimburse Buyer for all expenses
associated with completing such remediation and other repairs and replacements
after the Closing.
 
Section 6.16          [RESERVED]
 
Section 6.17          Residential Solar Service Provider.  On or prior to
September 15, 2019, if Buyer has not favorably concluded its internal review
process with respect each Residential Solar Service Provider, then WGL Seller
shall use commercially reasonable efforts to assist Buyer in replacing any
Residential Solar Service Provider which does not pass Buyer’s internal review
process, under any applicable servicing arrangement or Contract to which such
Residential Solar Service Provider is party with either Lease Dimensions Inc. or
another service provider acceptable to Buyer.
 
51

--------------------------------------------------------------------------------

Section 6.18         Audit Support.  Upon the written request of Buyer, Sellers
shall make their Representatives and counsel available to Buyer for the purpose
of supporting Buyer in response to any IRS audit of a Company’s or a Company
Subsidiary’s Taxes or Tax Returns for taxable periods:  (a) prior to the Closing
Date; and (b) taxable year immediately following the year that the Closing is
consummated for a service fee payable by Buyer to WGL Seller equal to the market
standard rate at the time for equivalent services.
 
Section 6.19        Charter Documents.  Following the Effective Date and prior
to the Closing Date, Sellers shall use commercially reasonable efforts to
provide to Buyer copies of the Charter Documents of each Company and Company
Subsidiary, and to help identify any Company or Company Subsidiary which has a
Charter Document under which the day to day management of the Company or Company
Subsidiary is delegated to a natural person, and work collaboratively with Buyer
to  amend and restate any such Charter Documents effective as of the Closing
Date in a manner which is in form and substance reasonably satisfactory to the
Buyer and expressly permitted by any required third party approvals.
 
Section 6.20          Project Insurance Claims.  Sellers shall use commercially
reasonable efforts: (a) promptly on or following the Effective Date, to deliver
to Buyer a list of all claims made under the Project Insurance in the three (3)
years prior to the Effective Date; and (b) on or prior to the Closing Date, to
update such list of claims to add any claims made under the Project Insurance
after the Effective Date and prior to the Closing Date.
 
Section 6.21         Portfolio Economic Benefits.  It is the Parties’ intent
that in the event of Closing that occurs after September 1, 2019, the Buyer
shall be entitled to the economic benefits (less the economic obligations and
economic burdens, but including associated Tax benefits and burdens to the
applicable Company and/or Seller (assuming a Tax rate equal to the then-highest
marginal federal income tax rate applicable to U.S. corporations, as in effect
from time to time)) associated with all of the Companies, Company Subsidiaries
and Projects, including any economic burden associated with any drawdown or
claim related to any Unreleased Support Obligations which results from an event
occurring on or after September 1, 2019 but prior to the Closing (the “Portfolio
Economic Benefits”), assuming that the Closing had occurred on September 1,
2019.  In the event that the Closing does not occur by September 1, 2019, then
if any Portfolio Economic Benefits are not contributed to or retained by the
applicable Company during the period from September 1, 2019 until the Closing,
they shall be referred to as “Portfolio Leakage Amounts”, and shall be reflected
as an adjustment to the Purchase Price in accordance with Section 2.02 and
Section 2.04.  In such case, Sellers shall deliver the Portfolio Economic Report
to Buyer on a monthly basis from and after September 1, 2019.  The calculation
of the Portfolio Economic Benefits shall be made in accordance with the
Portfolio Economic Report; provided that Buyer shall have a right to review any
Portfolio Economic Report during the adjustment period contemplated by Section
2.04.  For the sake of clarity, if the Closing has not occurred by September 1,
2019, Sellers shall deliver a Portfolio Economic Report from and after September
1, 2019 until the earlier of the Closing or a termination of this Agreement
under Article X.


52

--------------------------------------------------------------------------------

Section 6.22        Existing Litigation.  From and following the Effective Date
and until the Closing Date, each Seller, as applicable, shall, or shall cause
the applicable Company Subsidiary, to diligently pursue the prosecution,
settlement or compromise of each Existing Litigation.  From and following the
Closing Date, each Seller and Buyer (at their own cost) shall cooperate in good
faith to pursue the prosecution, settlement or compromise of the Existing
Litigation identified as item 1 on Schedule 3.12(a) (GL Georgia Project Group
LLC v. Chief Manufacturing, Inc.), and: (i) the Sellers shall be entitled to the
economic benefits  associated with resolution of such Existing Litigation for
the period prior to September 1, 2019; and (ii) the Buyer shall be entitled to
the economic benefits  associated with resolution of such Existing Litigation
for the period from and after September 1, 2019.
 
Section 6.23          Property Tax Appeals.  From and following the Effective
Date and until the Closing Date, each Seller, as applicable, shall, or shall
cause the applicable Company Subsidiary to diligently pursue the prosecution,
settlement or compromise of the applicable Seller Tax Appeals.  From and
following the Closing Date, each Seller and Buyer (at their own cost) shall
cooperate in good faith to pursue the prosecution, settlement or compromise of
each of the Seller Tax Appeals, and: (i) the Sellers shall be entitled to the
economic benefits associated with resolution of such Seller Tax Appeals for the
period prior to September 1, 2019; and (ii) the Buyer shall be entitled to the
economic benefits associated with resolution of such Seller Tax Appeals for the
period from and after September 1, 2019.
 
Section 6.24        Fuel Cell Project FERC Filing.  WGL Seller agrees to
cooperate with Buyer, at Buyer’s expense, in connection with Buyer’s preparation
and submission to FERC of a petition for declaratory order regarding the
non-traditional utility status of the fuel cell energy Projects listed in Annex
II within ten (10) days following the satisfaction of the condition set forth in
Section 8.03(g).
 
53

--------------------------------------------------------------------------------

ARTICLE VII
Tax Matters
 
Section 7.01          Purchase Price Tax Allocation.  Sellers and Buyer agree
that the sale of the Membership Interests pursuant to this Agreement shall be
treated for United States federal and state income Tax purposes as a sale to
Buyer of all of the assets of the Company and an assumption by Buyer of all of
the liabilities of the Company.  No later than ninety (90) days following the
Closing Date, Buyer shall deliver to Sellers a preliminary schedule allocating
the Purchase Price among the Company’s assets which shall be consistent with the
allocation in Annex IV (the “Purchase Price Tax Allocation Schedule”).  Buyer
shall permit Sellers thirty (30) days to review and comment on the preliminary
Purchase Price Tax Allocation Schedule.  Sellers shall notify Buyer in writing
within thirty (30) days of its acceptance of or any dispute of the Purchase
Price Tax Allocation Schedule.  If Sellers notify Buyer of a dispute, then the
Parties shall negotiate in good faith to resolve any disputed aspects with
respect to the preliminary Purchase Price Tax Allocation Schedule.  Sellers and
Buyer agree and acknowledge that each shall report the Transactions to the
applicable Tax authorities consistent with the final Purchase Price Tax
Allocation Schedule mutually agreed upon pursuant to this Section 7.01.  The
final Purchase Price Tax Allocation Schedule shall be revised to take into
account subsequent adjustments to the Purchase Price, including any
indemnification payments.
 
Section 7.02          Tax Covenants.  Each Seller shall prepare, or cause to be
prepared, all Tax Returns required to be filed by the applicable Company after
the Closing Date with respect to a Tax Return for a period ending on or before
the Closing Date.  Any such Tax Return shall be prepared in a manner consistent
with past practice (unless otherwise required by Law).  With respect to any Tax
Return covering a Straddle Period that is required to be filed after the Closing
Date:
 
(a)          Buyer shall cause such Tax Return to be prepared (in a manner
consistent with practices followed in prior taxable periods and in compliance
with Law except as required by a change in Law or fact) and shall deliver a
draft of such Tax Return to Sellers for Sellers’ review and approval at least
thirty (30) days prior to the due date (including extensions) for filing such
Tax Return;
 
(b)           Sellers and Buyer shall cooperate and consult with each other in
order to finalize such Tax Return; and
 
(c)           thereafter, subject to Sellers’ payment to Buyer of any portion of
such Tax in compliance with this Section 7.02 with respect to the Straddle
Period, Buyer shall cause such Tax Return to be executed and duly and timely
filed with the appropriate Tax authority and shall pay all Taxes shown as due
and payable on such Tax Return.
 
Section 7.03          Tax Indemnification.
 
(a)          Sellers shall indemnify the Company and Buyer and hold them
harmless from and against all Taxes of the Companies for all Pre-Closing Tax
Periods (“Pre-Closing Taxes”) and Sellers shall reimburse Buyer for any such
Taxes pursuant to this Section 7.03 within thirty (30) days after payment of
such Taxes by Buyer or the Company; provided that, Sellers shall not be required
to indemnify Buyer for any penalties resulting from Buyer’s failure to timely
file any Tax Return.
 
(b)          Buyer shall indemnify Sellers for any Taxes of the Companies or
relating to the business of the Companies that are prepaid by Sellers on or
before the Closing Date and that are applied to a taxable period after the
Closing Date (including to the post-Closing portion of a Straddle Period).


54

--------------------------------------------------------------------------------

Section 7.04         Straddle Period.  With respect to any Company or Company
Subsidiary characterized as a partnership for U.S. federal income tax purposes,
Seller and Buyer agree to take into account their varying interests in such
partnership using the interim closing of the books method permitted by Treasury
Regulation Section 1.706-1(c)(2)(ii).  Otherwise, in the case of Taxes that are
payable with respect to a taxable period that begins before and ends after the
Closing Date (each such period, a “Straddle Period”), Sellers and Buyer shall
determine the Tax attributable to the portion of the Straddle Period that ends
on the Closing Date as follows:
 
(a)          in the case of ad valorem or property Taxes, the amount of such
Taxes for the entire Straddle Period multiplied by a fraction the numerator of
which is the number of days in the Straddle Period ending on the Closing Date
and the denominator of which is the number of days in the entire Straddle
Period; and
 
(b)           in the case of any other Tax, the amount which would be payable
computed on a closing of the books basis as if the relevant Tax period ended as
of the close of business on the Closing Date.
 
Section 7.05          Contests.  Buyer agrees to give prompt written notice to
Sellers of the receipt of any notice by the Company, Buyer or any of Buyer’s
Affiliates which involves the assertion of any claim, or the commencement of any
Action, in respect of which an indemnity for which Sellers may be liable
pursuant to Section 7.03 (a “Tax Claim”).  Sellers shall control the contest or
resolution of any Tax Claim; provided, however, that Buyer shall have the right
to attend or participate in respect of any such Tax Claim and Sellers shall
obtain the prior written consent of Buyer before entering into any settlement,
compromise or commencement of litigation in respect of a Tax Claim.
 
Section 7.06         Tax Refunds and Credits.  Sellers and Buyer each agree to
pay to the other Parties any refund or rebate received (whether by payment,
credit, offset or otherwise) by it or any of its Affiliates, in respect of any
Taxes for which the other Party is liable, within thirty (30) days after receipt
of such refund or rebate.  Sellers and Buyer shall cooperate to take any
necessary steps to claim any such refund or rebate.  Schedule 7.06 lists each
anticipated property tax refund claim.
 
Section 7.07         Cooperation and Exchange of Information.  Sellers and Buyer
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in determining the Purchase Price Tax
Allocation Schedule, filing any Tax Return pursuant to this Article VII, or in
connection with any audit or other proceeding in respect of Taxes of the
Company.  Such cooperation and information shall include providing copies of
relevant Tax Returns or portions thereof, together with accompanying schedules,
related work papers and documents relating to rulings or other determinations by
Tax authorities.  Each of the Sellers and Buyer shall retain all Tax Returns,
schedules and work papers, records and other documents in its possession
relating to Tax matters of the Company for six (6) years.  Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Company for any taxable period beginning before the Closing Date, Sellers or
Buyer, as applicable, shall provide the other Parties with reasonable written
notice and offer the other Party the opportunity to take custody of such
materials.  Any unresolved disputes regarding the Purchase Price Tax Allocation
Schedule, filing any Tax Return pursuant to this Article VII, or in connection
with any audit or other proceeding in respect of Taxes of the Company will be
resolved by a nationally recognized independent accounting firm mutually agreed
upon by the Parties.  The costs and expenses of such independent accounting firm
shall be shared equally by Buyer and Seller.
 
55

--------------------------------------------------------------------------------

Section 7.08        Tax Treatment of Indemnification Payments.  Any
indemnification payments pursuant to this Article VII shall be treated as an
adjustment to the Purchase Price by the Parties for Tax purposes, unless
otherwise required by Law in which case such indemnification payments shall be
grossed-up and paid on an after-tax basis.


Section 7.09           Survival.  Notwithstanding anything in this Agreement to
the contrary, the provisions of this Article VII shall survive for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus sixty (60) days.


Section 7.10          Transfer Taxes.  All Transfer Taxes imposed on Buyer, a
Seller or a Company by Law as a result of this Agreement shall be paid by
Buyer.  Buyer shall timely file all Tax Returns for any Transfer Tax as required
by Law and shall notify Seller when such filings have been made.  This Section
7.10 shall not apply to any Transfer Taxes resulting from the Project Asset
Transfer, which the applicable Seller shall be solely responsible for paying.


Section 7.11          Overlap with Indemnification.  Other than with respect to
claims for Recapture Liability which shall be governed by Article IX, to the
extent that any obligation or responsibility pursuant to Article IX may overlap
with an obligation or responsibility pursuant to this Article VII, the
provisions of this Article VII shall govern.


ARTICLE VIII
Conditions to Closing


Section 8.01          Conditions to Obligations of All Parties.  The obligations
of each Party to consummate the Transactions shall be subject to the fulfillment
(or waiver by each Party), at or prior to the Closing, of each of the following
conditions:


(a)           No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the Transactions illegal, otherwise restraining or prohibiting
consummation of such Transactions or causing any of the Transactions to be
rescinded following completion thereof.


56

--------------------------------------------------------------------------------

(b)           Solely with respect to the Projects, Companies and Company
Subsidiaries being directly or indirectly conveyed, assigned or otherwise
transferred to Buyer on the Closing Date, Sellers shall have received all
consents, authorizations, orders and approvals from the Governmental Authorities
and other Persons listed on Schedule 3.05 and Buyer shall have received all
consents, authorizations, orders and approvals from the Governmental Authorities
listed on Schedule 5.02, in each case, in form and substance reasonably
satisfactory to Buyer and Sellers, and no such consent, authorization, order and
approval shall have been revoked.


(c)           Sellers shall have delivered written notice to Buyer of Sellers’
account or accounts for payment by Buyer of the Closing Payment at least two (2)
Business Days prior to the Closing Date.


(d)           All HSR Act approvals shall have been obtained or waiting periods
shall have expired or been terminated, if applicable with respect to the
Transaction.


(e)           WGSW Seller and Buyer shall have entered into a mutually agreeable
Purchase and Sale Agreement for the sale by WGSW Seller to Buyer of WGSW
Seller’s entire ownership interest in the portfolio of residential solar assets
owned by ASD Solar, LP as of the Effective Date, with a base purchase price set
forth on Annex V, on substantive terms similar to those contained in this
Agreement as may be applicable to such ownership interest.


Section 8.02          Conditions to Obligations of Buyer.  The obligations of
Buyer to consummate the Transactions shall be subject to the fulfillment or
waiver by Buyer, at or prior to the Closing, of each of the following
conditions:


(a)          The representations and warranties of each Seller contained in
Article III and Article IV shall be true and correct in all respects (in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect) or in all material respects (in the case of any representation
or warranty not qualified by materiality or Material Adverse Effect), except
where the failure of such representations and warranties to be true and correct
would not reasonably be expected to have a Material Adverse Effect on the
Companies.


(b)          Each Seller shall have performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date, except where the failure to perform any such agreements, covenants and
conditions would not reasonably be expected to be material to the applicable
Company or Company Subsidiary.


(c)          Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of each Seller (in his or her capacity as
such, and not in a personal capacity), that each of the conditions set forth in
Section 8.02(a) and Section 8.02(b) have been satisfied.


57

--------------------------------------------------------------------------------

(d)          Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of each Seller (in his or her
capacity as such, and not in a personal capacity) certifying:  (i) that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of such Seller authorizing the execution, delivery and performance of
this Agreement and the consummation of the Transactions; and (ii) the names and
signatures of the officers of such Seller authorized to sign the documents to be
delivered hereunder.


(e)           Each Seller shall have executed and delivered to Buyer the
Transaction Documents to which it is a party.


(f)           Each Seller shall have delivered to Buyer written resignations,
effective as of the Closing Date, of all officers, managers and directors (if
any) of its respective Companies and the respective Company Subsidiaries.


(g)           Buyer shall have received releases of liability by Seller and its
affiliates of the Company and the Company Subsidiaries, in a form reasonably
satisfactory to Buyer.


(h)          Buyer shall have received evidence reasonably satisfactory to Buyer
that (i) the Echo Master Lease Agreement, each Transaction Document (as defined
in the Echo Master Lease Agreement) and all security interests, indebtedness or
Encumbrances (other than Permitted Encumbrances) created or granted under or in
connection with any such agreement shall have been irrevocably discharged,
released or terminated (including by the filing of uniform commercial code
termination statements), (ii) all of the Project Assets owned by WGSW Seller as
“Lessor” under the Echo Master Lease Agreement as of the Effective Date have
been irrevocably transferred to SF Echo, free and clear of all Encumbrances
(other than Permitted Encumbrances) other than Permitted Liens; and (iii) any
and all intercompany loans on Schedule 3.19 have been irrevocably discharged in
full.


(i)            Buyer shall have received, in form and substance reasonably
satisfactory to Buyer, amendments to or a further amendment and restatement of
the Echo Assignment Agreement.


(j)            All O&M Agreements, AMAs and DAS Agreements to which a Seller or
an Affiliate thereof is a party have been terminated or assigned to Buyer or the
applicable Company or Company Subsidiary, as applicable.


(k)           The Project Asset Transfer has been completed, other than Projects
which represent less than 50 megawatts of capacity.


(l)            Buyer shall have received a copy of each Project Asset Transfer
Agreement.


58

--------------------------------------------------------------------------------

(m)          Seller shall have provided Buyer with access (including by
electronic delivery) to the books and records of the Company, the Company
Subsidiaries and the Projects relating to periods prior to the Closing Date (in
each case, for the immediately preceding three (3) years), to the extent such
books are records are reasonably available to the Company or any Company
Affiliate.


(n)           Buyer has received appraisals and cost segregation reports in
respect of each applicable Project for which Seller possesses appraisals and
cost segregation reports.


(o)          With respect to each applicable Project, Buyer has received a
detailed breakdown of the costs and expenses incurred by Seller or its
Affiliates with respect to each such Project, including: (i) the commercial
operation date; and (ii) if applicable, the delivery commencement date.


(p)          Except for the SFEE Tax Equity Guaranty, which shall remain in
place in its form as of the Effective Date following the Closing Date, each Tax
Equity Guaranty shall be amended, amended and restated and/or assigned to
Buyer or an Affiliate thereof (in each case, as permitted pursuant to, and in
accordance with, the terms and conditions of the applicable limited liability
company agreement of SFGF, SFGF II, SFEE and SFRC) such that: (i) the WGL Tax
Equity Guarantor remains responsible for and retains the obligations under the
applicable WGL Tax Equity Guaranty for all Liabilities relating to or pertaining
to the applicable Projects, Company and Company Subsidiaries arising under, or
related to, the period prior to the Closing Date and any Recapture Liability;
and (ii) Buyer or an Affiliate thereof (in each case, as permitted pursuant to,
and in accordance with, the terms and conditions of the applicable limited
liability company agreement of SFGF, SFGF II, SFEE and SFRC) assumes the
obligations for all Liabilities relating to or pertaining to the applicable
Projects, Company and Company Subsidiaries arising under, or related to, the
period from and following the Closing Date.


(q)           No Material Adverse Effect with respect to the Companies
(collectively) shall have occurred after the Effective Date that is continuing.


(r)            Sellers have delivered or complied with, as applicable, all the
items listed on Annex I.


(s)            Buyer shall have received evidence reasonably satisfactory to it
that each covenant and agreement set forth in Section 6.06(f) shall have been
completed and satisfied in all respects.


Section 8.03          Conditions to Obligations of Sellers.  The obligations of
Sellers to consummate the Transactions shall be subject to the fulfillment or
Seller’s waiver, at or prior to the Closing, of each of the following
conditions:


59

--------------------------------------------------------------------------------

(a)         The representations and warranties of Buyer contained in Article V
shall be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect), except where the failure of such
representations and warranties to be true and correct would not materially
impair Buyer’s authority, right or ability to consummate the Transactions.


(b)           Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.


(c)           Sellers shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Buyer (in his or her capacity as
such, and not in a personal capacity), that each of the conditions set forth in
Section 8.03(a) and Section 8.03(b) have been satisfied.


(d)           Sellers shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer (in his or her capacity as
such, and not in a personal capacity) certifying: (i) that Buyer has all
necessary corporate approvals; and (ii) the names and signatures of the officers
of Buyer authorized to sign the documents to be delivered hereunder.


(e)           Buyer shall have executed and delivered to Sellers the Transaction
Documents to which it is a party.


(f)            Buyer shall have delivered to Sellers cash in an amount equal to
the Closing Payment (less the Deposit and the interest accrued thereon, which
shall be transferred from the account held by the Escrow Agent to Sellers
pursuant to the Escrow Agreement) by wire transfer in immediately available
funds, to an account or accounts designated by Sellers.


ARTICLE IX
Indemnification


Section 9.01         Survival.  Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect twelve (12) months
after the Closing Date, except for:  (a) the representations and warranties in
Section 3.14 (Environmental Representations), which shall survive for three (3)
years after the Closing Date, (b) the representations and warranties in Section
3.16 (Tax Representations), which shall survive until the expiration of the
applicable statute of limitations plus sixty (60) days, (c) the representations
and warranties in Section 4.02(b) (Title Representations), which shall survive
for two (2) years after the Closing Date; and (d) the Fundamental
Representations, which shall survive for six (6) years after the Closing Date. 
None of the covenants or other agreements contained in this Agreement shall
survive the Closing Date other than Article VII and those which by their terms
contemplate performance after the Closing Date, and each such surviving covenant
and agreement shall survive the Closing for the period contemplated by its
terms.  Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching Party to the breaching Party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of such survival period, and such claims shall survive until
finally resolved.


60

--------------------------------------------------------------------------------

Section 9.02         Indemnification by Sellers.  Subject to the other terms and
conditions of this Article IX, each Seller shall severally and not jointly, in
proportion to their respective share of the Purchase Price, indemnify Buyer, its
Affiliates and their respective shareholders, members, officers, managers,
directors, employees, agents, attorneys and representatives and successors and
assigns (collectively, the “Buyer Indemnified Parties”) against, and shall hold
the Buyer Indemnified Parties harmless from and against, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnified Parties based
upon, arising out of, with respect to or by reason of: (a) any inaccuracy in or
breach of any of the representations or warranties of such Seller contained in
this Agreement; (b) any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by such Seller pursuant to this Agreement; (c) any
Recapture Liability; (d) any deficiencies in the amount of Seller Cash
Collateral relative to the amount paid by Buyer pursuant to Section 2.6(a); (e)
any claim for Fraud, gross negligence or willful misconduct of Sellers or the
Company; and (f) any Late QF Project Certification Liability.


Section 9.03          Indemnification by Buyer.  Subject to the other terms and
conditions of this Article IX, Buyer shall indemnify each Seller, its Affiliates
and their respective shareholders, members, officers, managers, directors,
employees, agents, attorneys and representatives and successors and assigns
(collectively, the “Seller Indemnified Parties”) against, and shall hold the
Seller Indemnified Parties harmless from and against, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnified Parties based
upon, arising out of, with respect to or by reason of: (a) any inaccuracy in or
breach of any of the representations or warranties of Buyer contained in this
Agreement; or (b) any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement.


Section 9.04        Certain Limitations.  The Party making a claim under this
Article IX is referred to as the “Indemnified Party,” and the Party against whom
such claims are asserted under this Article IX is referred to as the
“Indemnifying Party.”  The indemnification provided for in Section 9.02 and
Section 9.03, as applicable, shall be subject to the following limitations:


(a)           In no event shall Sellers have any obligation to indemnify any
Buyer Indemnified Party for any claim pursuant to Section 9.02(a) (other than:
(i) for the Tax Representations and the Fundamental Representations; or (ii) in
the case of Fraud) if the Losses incurred by the Buyer Indemnified Party with
respect to such claim are less than or equal to $100,000 (the “Claim
Threshold”).


61

--------------------------------------------------------------------------------

(b)          Sellers shall not be liable to any Buyer Indemnified Party for
indemnification under Section 9.02(a) (other than: (i) for the Tax
Representations and the Fundamental Representations; or (ii) in the case of
Fraud) until the aggregate amount of all Losses incurred by the Buyer
Indemnified Party, subject to the Claim Threshold, equals or exceeds an amount
equal to one-half percent (0.5%) of the Purchase Price (the “Deductible”), in
which event Sellers shall be liable for all Losses to the extent such Loss are
in excess of the Deductible.


(c)           The aggregate amount of all Losses for which Sellers shall be
liable to any Buyer Indemnified Party for indemnification under:


(i)           Section 9.02(a) (other than: (i) for the Tax Representations, the
Title Representations, and the Fundamental Representations; or (ii) in the case
of Fraud) shall not exceed an amount equal to ten percent (10%) of the Purchase
Price;


(ii)          Section 9.02(a) (with respect to any inaccuracy or breach of any
Title Representations) shall not exceed the applicable portion of the Purchase
Price set forth on Annex IV relating to the Projects affected by such inaccuracy
or breach and


(iii)         Section 9.02(a) (with respect to any inaccuracy or breach of any
Fundamental Representations or Tax Representations), Section 9.02(b), and
Section 9.02(d) shall not exceed the Purchase Price;


provided, that the aggregate amount which all of the Buyer Indemnified Parties
will be entitled to receive with respect to any claims for indemnification
arising out of Section 9.02(a) (solely in the case of Fraud), Section 9.02(c),
Section 9.02(e) and Section 9.02(f) shall not be capped.


(d)           The aggregate amount of all Losses for which Buyer shall be liable
to any Seller Indemnified Party for indemnification under:


(i)           Section 9.03(a) (other than the Buyer Fundamental Representations)
shall not exceed an amount equal to ten percent (10%) of the Purchase Price;


(ii)          Section 9.03(a) (with respect to any inaccuracy or breach of any
Buyer Fundamental Representations) or Section 9.03(b) shall not exceed the
Purchase Price.


(e)          Payments by an Indemnifying Party pursuant to Section 9.02 or
Section 9.03, as applicable, in respect of any Loss shall be limited to the
amount of any liability or damage that remains after deducting therefrom any
insurance proceeds and any indemnity, contribution or other similar payment
received or reasonably expected to be received by the Indemnified Party (or the
Company) in respect of any such claim; provided, however, the Indemnified Party
shall not be obligated to seek recovery under any insurance policies.


62

--------------------------------------------------------------------------------

(f)           Each Indemnified Party hereby acknowledges its obligations under
the common law doctrine of mitigation, as it may apply to any Losses claimed by
such Party under this Article IX.


(g)          IN NO EVENT SHALL ANY INDEMNIFYING PARTY BE LIABLE TO ANY
INDEMNIFIED PARTY FOR ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY LOSSES OR DAMAGES OF ANY NATURE, OR ANY DAMAGES BASED ON ANY TYPE OF
MULTIPLE REGARDLESS OF WHETHER SAID CLAIM IS BASED ON CONTRACT, TORT, STRICT
LIABILITY, OR OTHER THEORY OF LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM
THE OTHER PARTY’S OR ANY OF ITS AFFILIATES’ NOR ANY OF THEIR RESPECTIVE
REPRESENTATIVES’ SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT (COLLECTIVELY, “NON-REIMBURSABLE DAMAGES”).  THE FOREGOING LIMITATIONS
SHALL NOT APPLY TO DAMAGES: (I) THAT ARE ASSERTED BY AN UNAFFILIATED THIRD PARTY
FOR WHICH A PARTY IS EXPRESSLY ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT;
OR (II) RESULTING FROM A CLAIM RELATED TO BUYER’S BREACH OF CONFIDENTIAL
INFORMATION OR INTELLECTUAL PROPERTY RIGHTS WITH RESPECT TO THE PROJECTS.


Section 9.05          Indemnification Procedures.


(a)          Third-Party Claims.  If any Indemnified Party receives notice of
the assertion or commencement of any Action or other legal proceeding made or
brought by any Person who is not a Party to this Agreement or an Affiliate of a
Party to this Agreement or a Representative or counsel of the foregoing (a
“Third-Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof.  The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure.  Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party.  The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third-Party Claim at the Indemnifying Party’s sole cost and expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, in advance of its exercise of such right,
the Indemnifying Party shall deliver to the Indemnified Party an acknowledgement
in writing of the unqualified obligation of the Indemnifying Party to indemnify
the Indemnified Party for such claim; provided, however, such right of the
Indemnifying Party shall not apply to any claims that relate to or involve: (i)
alleged violations of criminal law; (ii) any claim seeking specific performance
or injunctive relief; or (iii) an amount in controversy that is in excess of the
liability limitations for the applicable subject matter in this Agreement.  In
the event that the Indemnifying Party assumes the defense of any Third-Party
Claim, subject to Section 9.05(b), it shall have the right to take such action
as it deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third-Party Claim in the name and on behalf of the
Indemnified Party.  The Indemnified Party shall have the right, at its own cost
and expense, to participate in the defense of any Third-Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof.  If the Indemnifying Party elects not to compromise or defend such
Third-Party Claim or fails to promptly notify the Indemnified Party in writing
of its election to defend as provided in this Agreement, the Indemnified Party
may, subject to Section 9.05(b), pay, compromise or defend such Third-Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third-Party Claim.  Sellers and Buyer shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third-Party Claim, including making available (subject to the provisions of
Section 6.05) records relating to such Third-Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third-Party
Claim.


63

--------------------------------------------------------------------------------

(b)          Settlement of Third-Party Claims.  Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third-Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 9.05(b).  If a firm offer
is made to settle a Third-Party Claim without leading to Liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all Liabilities and obligations in connection with such
Third-Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party.  If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third-Party Claim and in such event, the
maximum Liability of the Indemnifying Party as to such Third-Party Claim shall
not exceed the amount of such settlement offer.  If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such
Third-Party Claim, the Indemnifying Party may settle the Third-Party Claim upon
the terms set forth in such firm offer to settle such Third-Party Claim.  If the
Indemnified Party has assumed the defense pursuant to Section 9.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party.


(c)           Direct Claims.  Any claim by an Indemnified Party on account of a
Loss which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof.  The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure.  Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party.  The Indemnifying Party shall have thirty (30) days after its
receipt of such notice to respond in writing to such Direct Claim, which
response may include a statement that the Indemnifying Party intends to attempt
to cure the matter giving rise to the Direct Claim.  If the Indemnifying Party
states that it intends to cure the matter giving rise to the Direct Claim, the
Indemnifying Party shall have a period of thirty (30) days in which to effect a
cure (such period shall be automatically extended for a period of up to an
additional sixty (60) days if the Indemnifying Party is diligently attempting to
effect a cure but needs additional time to do so) (such period, including any
extension, the “Cure Period”).  During such thirty (30)-day period following
receipt by the Indemnifying Party of the notice of the Direct Claim and during
the Cure Period, the Indemnified Party shall provide reasonable access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records in connection with the Indemnifying Party and its
professional advisors’ investigation of the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim; provided, however, that any such
investigation or access shall not:  (i) interfere unreasonably with normal
operations of any Indemnifying Party; (ii) violate any applicable Laws or safety
and security procedures or rules of any Indemnifying Party; (iii) in the
reasonable opinion of counsel, infringe upon any attorney-client work product or
like privilege; or (iv) require the Indemnifying Party to disclose any
information that it considers in good faith to be confidential or proprietary or
that would be adverse to its interests in a legal proceeding.  If the
Indemnifying Party does not respond to the notice of Direct Claim within the
thirty (30)-day period provided above for such response or does not cure the
matter giving rise to the Direct Claim within the Cure Period, the Indemnifying
Party shall be deemed to have rejected such claim, in which case the Indemnified
Party shall be free to pursue such remedies as may be available to the
Indemnified Party on the terms and subject to the provisions of this Agreement.


Section 9.06       Tax Treatment of Indemnification Payments.  All
indemnification payments made under this Agreement shall be treated by the
Parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law in which case such indemnification payments shall be
grossed-up and paid on an after-tax basis.


64

--------------------------------------------------------------------------------

Section 9.07          Exclusive Remedies.  The Parties acknowledge and agree
that their sole and exclusive remedy with respect to any and all claims (other
than claims made under Article VII or arising from Fraud on the part of a Party
in connection with the Transactions) for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or any claim
otherwise relating to the Project Assets or subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in this Article
IX.  In furtherance of the foregoing, each Party hereby waives, to the fullest
extent permitted under Law, any and all rights, claims and causes of action for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein it may have against the other Party and their Affiliates and
each of their respective Representatives and counsel arising under or based upon
any Law, except pursuant to the indemnification provisions set forth in Article
VII or this Article IX.  Nothing in this Section 9.07 shall limit any Person’s
right to seek and obtain any equitable relief to which any Person shall be
entitled pursuant to Section 11.11 or to seek any remedy on account of Fraud by
any Party.


ARTICLE X
Termination


Section 10.01        Termination.  This Agreement may be terminated at any time
prior to the Closing:


(a)           by the mutual written consent of Sellers and Buyer;


(b)           by Buyer by written notice to Sellers if:


(i)          Buyer is not then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by a Seller
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VIII and such breach, inaccuracy or failure
cannot be cured by such Seller on or before the date that is the later of (A)
six (6) months after the Effective Date and (B) three (3) months following
receipt of written notice of such breach, inaccuracy or failure, provided, that
such cure period shall not extend beyond the later of (x) twelve (12) months
after the Effective Date and (y) thirty (30) days following any receipt during
the twelfth (12th) month after the Effective Date of written notice of such
breach, inaccuracy or failure, unless otherwise agreed in writing by the
Parties   (the “Outside Termination Date”);


(ii)         any of the conditions set forth in Section 8.01 or Section 8.02
shall not have been fulfilled by the Outside Termination Date, unless such
failure shall be due to the failure of Buyer to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing; or


(c)           by a Seller by written notice to Buyer if:


65

--------------------------------------------------------------------------------

(i)          Seller is not then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Buyer
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VIII, and such breach, inaccuracy or failure
cannot be cured by Buyer on or before the Outside Termination Date, unless
otherwise agreed in writing by the Parties; or


(ii)         any of the conditions set forth in Section 8.01 or Section 8.03
shall not have been fulfilled by the Outside Termination Date, unless such
failure shall be due to the failure of such Seller to perform or comply with any
of the covenants, agreements or conditions hereof to be performed or complied
with by it prior to the Closing; or


(d)           by Buyer or a Seller in the event that:


(i)           there shall be any Law that makes consummation of the Transactions
illegal or otherwise prohibited; or


(ii)         any Governmental Authority shall have issued a Governmental Order
(including with respect to the HSR Act, if applicable) restraining or enjoining
the Transactions, and such Governmental Order shall have become final and
non-appealable.


Section 10.02        Termination Fee.


(a)          In the event of the termination of this Agreement by a Seller in
accordance with Section 10.01(c)(i), Buyer shall immediately pay to Sellers, as
liquidated damages in connection with any such termination, a fee in the amount
of the Deposit and the interest accrued thereon (the “Termination Fee”);
provided, payment of such Termination Fee by Buyer to Sellers shall be satisfied
through application of the Deposit and the interest accrued thereon provided by
Buyer to Sellers in accordance with Section 2.03.


(b)           Upon Sellers’ receipt of the Termination Fee:  (i) no Seller or
Affiliate of any Seller shall have any rights or claims against Buyer or any
Affiliate of Buyer relating to this Agreement or the other Transaction Documents
or any of the Transactions (other than the Surviving Obligations), whether at
law, in equity, in contract, in tort or otherwise; and (ii) Buyer shall have no
further liability to the Sellers, the Companies or any Affiliate of Sellers with
respect to this Agreement or the Transactions (other than the Surviving
Obligations).  If Buyer is required to pay the Termination Fee pursuant to this
Section 10.02, payment of the Termination Fee shall be the sole and exclusive
remedy of the Sellers, the Companies or any of their respective former, current
and future Affiliates, directors, officers, employees, incorporators,
shareholders, members, managers, partners, agents, attorneys, other
representatives, successors and/or assigns against Buyer and any of its
respective former, current and future Affiliates, directors, officers,
employees, incorporators, shareholders, members, managers, partners, agents,
attorneys, other representatives, successors and/or assigns (the “Buyer Related
Parties”) for any Losses suffered or incurred as a result of or under this
Agreement, the other Transaction Documents or the Transactions, including the
failure of the Closing to occur (other than the Surviving Obligations).  The
Parties acknowledge and agree that in no event shall Buyer be required to pay
the Termination Fee on more than one occasion or, together with the Buyer
Related Parties, have any liability in excess of the Termination Fee under this
Agreement prior to the Closing under any circumstances. 


66

--------------------------------------------------------------------------------

(c)           In the event of the termination of this Agreement in accordance
with Section 10.01 that does not require payment of the Termination Fee, in
accordance with Section 10.02(a), Sellers shall return the Deposit and the
interest accrued thereon to Buyer.


(d)          Buyer and Sellers acknowledge and agree that the agreements
contained in this Section 10.02 are an integral part of the Transactions and
that, without these agreements, the Sellers and Buyer would not enter into this
Agreement.  Each of the Parties further acknowledges that the payment by Buyer
of the Termination Fee is not a penalty, but constitutes liquidated damages in a
reasonable amount that will compensate the Sellers in the circumstances in which
such fee is payable for the efforts and resources expended and the opportunities
foregone while negotiating this Agreement and in reliance on this Agreement and
on the expectation of the consummation of the Transactions, which amounts would
otherwise be impossible to calculate with precision.


Section 10.03        Effect of Termination.  In the event of the termination of
this Agreement in accordance with this Article X, this Agreement shall forthwith
become void and there shall be no liability on the part of any Party except:


(a)            as set forth in Section 6.05, Section 6.09, this Article X and
Article XI; and


(b)            that nothing herein shall relieve any Party from liability for
Fraud (clause (a) and clause (b), collectively, the “Surviving Obligations”).


ARTICLE XI
Miscellaneous


Section 11.01        Expenses.  Except as otherwise expressly provided herein
(including Section 7.10), all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the Transactions shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.


67

--------------------------------------------------------------------------------

Section 11.02        Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given:  (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by e-mail (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient; or (d) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid.  Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 11.02):


If to Sellers:


[REDACTED]


With a copy to:


[REDACTED]


If to Buyer:


 [REDACTED]


Section 11.03        Interpretation.  For purposes of this Agreement:


(a)           in the event that there is any conflict between this Agreement and
the Confidentiality Agreement, the terms of this Agreement shall apply;


(b)           the words “include,” “includes” and “including” shall be deemed to
be followed by the words “without limitation”;


(c)           the use of the word “or” shall be construed as inclusive (e.g., “A
or B” means “A or B, or both”);


(d)           the words “herein,” “hereof,” “hereby,” and “hereunder” refer to
this Agreement as a whole;


(e)            references to Persons include their respective successors and
permitted assigns and, in the case of Governmental Authorities, Persons
succeeding to their respective functions and capacities;


(f)            the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms;


68

--------------------------------------------------------------------------------

(g)           except where otherwise expressly provided for herein, any consent
from a Party contemplated by this Agreement shall not be unreasonably withheld,
conditioned or delayed by such Party;


(h)           unless the context otherwise requires, references herein:  (i) to
Articles, Sections, Schedules and Exhibits mean the Articles and Sections of,
and Schedules and Exhibits attached to, this Agreement; (ii) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof; and (iii) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder;


(i)            this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting an instrument or causing any instrument to be drafted;


(j)            the Schedules and Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein; and


(k)           whenever the deadline for performance of an obligation falls on a
day that is not a Business Day, the deadline for performance of such obligation
shall be extended to the next Business Day.


Section 11.04        Headings.  The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.


Section 11.05        Severability.  If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.


Section 11.06        Entire Agreement.  This Agreement, the other Transaction
Documents and the Confidentiality Agreement constitute the sole and entire
agreement of the Parties to this Agreement with respect to the subject matter
contained herein and therein, and supersede all prior and contemporaneous
representations, warranties, understandings and agreements, both written and
oral, with respect to such subject matter.  In the event of any inconsistency
between the statements in the body of this Agreement, the Exhibits and Schedules
(other than an exception expressly set forth as such in the Schedules), the
statements in the body of this Agreement shall control.


69

--------------------------------------------------------------------------------

Section 11.07       Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.  No Party may not assign its rights or
obligations hereunder without the prior written consent of each other Party in
its sole discretion.


Section 11.08       No Third-Party Beneficiaries.  Except as provided in Section
6.04, this Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement; provided, that the Buyer Indemnified Parties and Seller
Indemnified Parties are express third-party beneficiaries of Article VI.


Section 11.09       Amendment and Modification; Waiver.  This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
Party.  No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving.  No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


Section 11.10        Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.


(a)          THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF EXCEPT FOR SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.


(b)         ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE TRANSACTIONS MAY BE INSTITUTED IN THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA IN THE SOUTHERN DISTRICT OF NEW YORK OR THE COURTS
OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE COUNTY OF NEW YORK, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


70

--------------------------------------------------------------------------------

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT:  (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY;
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10(C).


Section 11.11       Specific Performance.  The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity, subject to Section 10.02.


Section 11.12        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Agreement delivered by facsimile, e‑mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.


Section 11.13        Non-Recourse.  Without limiting the other Transaction
Documents, (a) this Agreement may only be enforced against, and any Action or
other legal proceeding based upon, arising out of, or related to this Agreement,
or the negotiation, execution or performance of this Agreement, may only be
brought against the entities that are expressly named as Parties and then only
with respect to the specific obligations set forth herein with respect to such
Party; and (b) no past, present or future director, officer, employee,
incorporator, manager, member, partner, stockholder, Affiliate, agent, attorney
or other Representative of any Party or of any Affiliate of any Party, or any of
their successors or permitted assigns, shall have any Liability for any
obligations or Liabilities of any Party under this Agreement or for any claim or
Action based on, in respect of or by reason of the Transactions.


[SIGNATURE PAGE FOLLOWS]


71

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.



 
WGL ENERGY SYSTEMS, INC.
   

  By

/s/ Peter Ledig

 
Name:
Peter Ledig
 
Title:
President




 
WGSW, INC.




  By

/s/ Peter Ledig

  Name:
Peter Ledig
  Title:
President




 
TERRAFORM ARCADIA
HOLDINGS, LLC




  By

/s/ William Fyfe

  Name:
William Fyfe
  Title:
General Counsel





72


--------------------------------------------------------------------------------

